IN THE SUPREME COURT OF NORTH CAROLINA

                                  2022-NCSC-122

                                   No. 342PA19-2

                              Filed 16 December 2022

JABARI HOLMES, FRED CULP, DANIEL E. SMITH, BRENDON JADEN
PEAY, and PAUL KEARNEY, SR.

             v.

TIMOTHY K. MOORE, in his official capacity as Speaker of the North
Carolina House of Representatives; PHILIP E. BERGER, in his official
capacity as President Pro Tempore of the North Carolina Senate; DAVID R.
LEWIS, in his official capacity as Chairman of the House Select Committee on
Elections for the 2018 Third Extra Session; RALPH E. HISE, in his official
capacity as Chairman of the Senate Select Committee on Elections for the
2018 Third Extra Session; THE STATE OF NORTH CAROLINA; and THE
NORTH CAROLINA STATE BOARD OF ELECTIONS


      On discretionary review pursuant to N.C.G.S. § 7A-31 prior to a determination

by the Court of Appeals of a final judgment and order entered on 17 September 2021

by a three-judge panel of the Superior Court, Wake County appointed by the Chief

Justice following transfer of the matter to the panel pursuant to N.C.G.S. § 1-267.1.

Heard in the Supreme Court on 3 October 2022 in session in the Historic 1767 Old

Chowan County Courthouse in the Town of Edenton pursuant to N.C.G.S. § 7A-10(a).


      Southern Coalition for Social Justice, by Jeffery Loperfido, Allison J. Riggs and
      Hilary Harris Klein; and Paul, Weiss, Rifkind Wharton & Garrison LLP, by
      Jane B. O’Brien, pro hac vice, Paul D. Brachman, pro hac vice, and Andrew J.
      Ehrlich, pro hac vice; for plaintiff-appellees.

      Cooper & Kirk, PLLC, by Nicole J. Moss, David H. Thompson, pro hac vice,
      Peter A. Patterson, pro hac vice, Joseph O. Masterman, pro hac vice, John W.
      Tienken, pro hac vice, and Nicholas Varone, pro hac vice; and K&L Gates, by
      Nathan A. Huff, for legislative defendant-appellants.
                                      HOLMES V. MOORE

                                         2022-NCSC-122

                                       Opinion of the Court




           Joshua H. Stein, Attorney General, by Terence Steed, Special Attorney General,
           Laura McHenry, Senior Deputy Attorney General, and Mary Carla Babb,
           Special Deputy Attorney General for defendant-appellants State of North
           Carolina and North Carolina State of Board of Elections.

           Fox Rothschild LLP, by Matthew Nis Leerberg, for Professor Justin Grimmer,
           amicus curiae.

           Nelson Mullins Riley & Scarborough, LLP, by Andrew D. Brown, Phillip J.
           Strach, and John E. Branch III, for Lawyers Democracy Fund, amicus curiae.

           Roger W. Knight, P.A., by Roger Knight, for National Republican Senatorial
           Committee, amicus curiae.

           Kevin Cline Law, PLLC, by Kevin J. Cline; and Philip R. Thomas for North
           Carolina Republican Party, amicus curiae.


           EARLS, Justice.


¶1         The right to vote is a fundamental right, preservative of all other rights.

     Blankenship v. Bartlett, 363 N.C. 518, 522 (2009); see also Reynolds v. Sims, 377 U.S.

     533, 562 (1964). If the right to vote is undermined, it renders illusory all “[o]ther

     rights, even the most basic.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). Therefore,

     “since the right to exercise the franchise in a free and unimpaired manner

     is preservative of other basic civil and political rights, any alleged infringement of

     the right of citizens to vote must be carefully and meticulously scrutinized.”

     Reynolds, 377 U.S. at 562. But “[f]or much of our Nation’s history, that right sadly

     has been denied to many because of race.” Shaw v. Reno, 509 U.S. 630, 639 (1993).
                                       HOLMES V. MOORE

                                          2022-NCSC-122

                                        Opinion of the Court



¶2         Concerning qualifications for students to vote, this Court has recognized the

     basic proposition that “any state law which tends to affect the right to vote by way of

     making classifications must be scrutinized for conformity with the Equal Protection

     Clause” and that “otherwise eligible persons who reside in a community and are

     subject to its laws must be permitted to vote there even though their interests may

     differ from the majority of the community’s residents.” Lloyd v. Babb, 296 N.C. 416,

     440 (1979). Furthermore, as the United States Supreme Court has observed:

                  But we must remember that the interest of the State, when
                  it comes to voting, is limited to the power to fix
                  qualifications. Wealth, like race, creed, or color, is not
                  germane to one’s ability to participate intelligently in the
                  electoral process. Lines drawn on the basis of wealth or
                  property, like those of race (Korematsu v. United States,
                  323 U.S. 214, 216), are traditionally disfavored.

     Harper v. Va. Bd. of Elections, 383 U.S. 663, 668 (1966) (emphasis added) (first citing

     Edwards v. California, 314 U.S. 160, 184–185 (1941) (Jackson, J., concurring); then

     citing Griffin v. Illinois, 351 U.S. 12 (1956); and then citing Douglas v. California,

     372 U.S. 353 (1963)); see also United States v. Vaello-Madero, 142 S. Ct. 1539, 1550

     (2022) (“[T]he Constitution of the United States, in its present form, forbids, so far as

     civil and political rights are concerned, discrimination by the General Government,

     or by the States, against any citizen because of his race. All citizens are equal before

     the law.” (quoting Gibson v. Mississippi, 162 U.S. 565 (1896)). “It has accordingly

     been held generally in the States that, whether the particular provisions of an act of
                                       HOLMES V. MOORE

                                          2022-NCSC-122

                                        Opinion of the Court



     legislation, establishing means for ascertaining the qualifications of those entitled to

     vote . . . were or were not reasonable regulations, and accordingly valid or void, was

     always open to inquiry, as a judicial question.” See Yick Wo v. Hopkins, 118 U.S. 356,

     371 (1886) (first citing Daggett v. Hudson, 43 Ohio St. 548, 3 N.E. 38 (1885) (collecting

     cases); Monroe v. Collins, 17 Ohio St. 665 (1867)).

¶3         The trial court in this case found that Senate Bill 824 (S.B. 824), the statute

     enacted to require that every voter present one of a few specific forms of photo

     identification, was enacted with a racially discriminatory purpose. Plaintiffs

     challenged S.B. 824, which requires a photo identification (ID) to vote, under article

     I, section 19, of the North Carolina Constitution, alleging the law was enacted at least

     in part with the intent to discriminate against African-American voters. While most

     people who have one of the acceptable forms of photo identification do not run the

     risk of being disenfranchised by this statute, the experiences of plaintiffs and other

     witnesses at trial showed that for themselves and others like them, the risk of

     disenfranchisement is very real. But the guarantee of equal protection of the laws

     means that a law enacted with the intent to discriminate on the basis of race is

     unconstitutional even if no voter ultimately is disenfranchised because “[r]acial

     classifications of any sort pose the risk of lasting harm to our society. They reinforce

     the belief, held by too many for too much of our history, that individuals should be
                                       HOLMES V. MOORE

                                          2022-NCSC-122

                                        Opinion of the Court



     judged by the color of their skin. Racial classifications with respect to voting carry

     particular dangers.” Shaw, 509 U.S. at 657.

¶4         The question before this Court is whether the three-judge panel’s finding that

     S.B. 824 was motivated by racial discrimination is supported by competent evidence

     in the record and whether the trial court correctly applied the Arlington Heights

     factors when it found S.B. 824 was enacted at least in part with racially

     discriminatory intent. See Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429

     U.S. 252, 265–68 (1977); see also, Pullman-Standard v. Swint, 456 U.S. 273, 288

     (1982) (a finding of purposeful racial discrimination is a finding of fact not to be

     overturned unless clearly erroneous and “[t]reating issues of intent as factual matters

     for the trier of fact is commonplace.”) We hold that the three-judge panel’s findings of

     fact are supported by competent evidence showing that the statute was motivated by

     a racially discriminatory purpose, and that the trial court correctly applied the

     Arlington Heights factors to the specific facts of this case. See Vill. of Arlington

     Heights, 429 U.S. at 265–68. By applying well-settled law concerning how the right

     to equal protection is secured under article I, section 19 of the North Carolina

     Constitution, the trial court’s ruling does not mean that any voter ID law enacted in

     North Carolina would violate the equal protection guarantee, only that the provisions

     enacted by this General Assembly in S.B. 824 were formulated with an impermissible
                                         HOLMES V. MOORE

                                              2022-NCSC-122

                                            Opinion of the Court



     intent to discriminate against African-American voters in violation of the North

     Carolina Constitution.

                                       I.      Background

¶5          Based on the evidence before it, the trial court found that voting in North

     Carolina is currently, and has been historically, racially polarized.1 In recent years,

     white voters have favored the Republican Party, while the majority of African-

     American voters have favored the Democratic Party. As the trial court and Court of

     Appeals noted, this polarization “offers a political payoff” for legislators to dilute or

     limit the minority vote.” Holmes v. Moore, 270 N.C. App. 7, 22 (2020) (cleaned up); see

     Thornburg v. Gingles, 478 U.S. 30, 62–63 (1986) (plurality) (explaining that

     polarization renders minority voters uniquely vulnerable to elected officials who can

     entrench themselves by targeting groups unlikely to vote for them). Because of the

     nature of racially polarized voting in North Carolina, if the State enacts restrictions

     on voting and procedures that weigh more heavily on African-American voters, this

     practice will “predictably redound to the benefit of one political party and to the

     disadvantage of the other.” N.C. State Conf. of the NAACP v. McCrory, 831 F.3d 204,

     214 (4th Cir. 2016) (cert denied sub nom. North Carolina v. N.C State Conf. of the




            1The conclusion that voting is racially polarized is based on sound political science
     methodologies analyzing actual election returns, methods that were endorsed by the United
     States Supreme Court thirty-six years ago in Thornburg v. Gingles, 478 U.S. 30 (1986), and
     have been routinely accepted by courts throughout the country since then.
                                      HOLMES V. MOORE

                                         2022-NCSC-122

                                       Opinion of the Court



     NAACP, 137 S. Ct. 1399 (2017)). North Carolina also has a long history of race

     discrimination generally and race-based voter suppression in particular. Although

     laws that limit African-American political participation have frequently been race-

     neutral on their face, they have “nevertheless had profoundly discriminatory effects.”

     Thus, equal access to the ballot box remains a critical issue in North Carolina.

¶6         North Carolina has also experienced a historical pattern in which increased

     political participation by African-American voters is followed by attempts to thwart

     or limit the same. One such example was found in H.B. 589. By 2013, after years of

     expansion of voting access and preclearance requirements, African- American voting

     registration and turnout rates began to resemble white registration and turnout

     rates. The day following the United States Supreme Court’s decision in Shelby County

     v. Holder, 570 U.S. 529 (2013), which eliminated preclearance requirements, the

     North Carolina legislature unveiled new omnibus election law changes. This effort

     resulted in the adoption of H.B. 589, which included a voter identification

     requirement. McCrory, 831 F.3d at 214. When drafting H.B. 589, lawmakers sought

     data on voter turnout disaggregated by race, and the bill ultimately required forms

     of photo identification that African-American voters disproportionately lacked. Id. at

     216. In 2016, the Court of Appeals for the Fourth Circuit reviewed H.B. 589 in

     McCrory and concluded that the measure had been enacted with the unconstitutional

     discriminatory intent to target African-American voters because they were unlikely
                                      HOLMES V. MOORE

                                         2022-NCSC-122

                                       Opinion of the Court



     to vote for the Republican legislative majority. The United States Supreme Court

     denied Certiorari in McCrory in May 2017, thus ending the litigation over H.B. 589.

     See North Carolina v. N. Carolina State Conf. of NAACP, 137 S. Ct. 1399 (Mem)

     (2017).

¶7         A little over a year later in 2018, and following the United States Supreme

     Court’s final decision in North Carolina v. Covington, 138 S. Ct. 2548 (2018), which

     conclusively established that North Carolina’s racially gerrymandered districts

     would need to be redrawn, Republican leadership in the General Assembly voted to

     place a proposed constitutional amendment requiring voter photo identification on

     the November 2018 general election ballot. This proposed constitutional amendment,

     embodied in H.B. 1092, was enacted more quickly than other bills proposing

     constitutional amendments and was not accompanied by legislation necessary to

     implement the amendment if it met voter approval. Because voters were not provided

     with implementing legislation, North Carolinians were not able to consider the

     potential significance or impact the constitutional amendment would have.

     Specifically, the voters did not receive details regarding the kinds of identification

     that would be required if the amendment passed.

¶8         North Carolina voters approved H.B. 1092, while simultaneously electing a

     sufficient number of Democrats to the General Assembly to eliminate the Republican

     supermajority in both houses. Thus, in order to enact the voter ID law, S.B. 824, in
                                       HOLMES V. MOORE

                                         2022-NCSC-122

                                       Opinion of the Court



     its preferred form and before Republicans lost their supermajority, the General

     Assembly reconvened in a post-election lame duck session to consider the law’s

     implementing legislation. This scenario occurred despite the fact that enabling

     legislation for another constitutional amendment approved during the same election

     passed the following year after newly elected legislators took their seats and

     Republicans lost their supermajority. S.B. 824 was enacted over Governor Cooper’s

     veto on 19 December 2018. Plaintiffs Jabari Holmes, Fred Culp, Daniel E. Smith,

     Brenden Jaden Peay, and Paul Kearney, Sr. immediately challenged the law, alleging

     it violated the Equal Protection Clause in article I, section 19 of the North Carolina

     Constitution because it was enacted with intent to discriminate against voters of

     color, including African-American voters. That same day, plaintiffs also filed a motion

     for a preliminary injunction seeking to prevent implementation of S.B. 824.

     Legislative and State defendants (defendants) moved to dismiss the action on 22

     January 2019 and 21 February 2019, respectively. The court denied legislative

     defendants’ motion to dismiss plaintiffs’ claims I and II pursuant to Rule 12(b)(1) of

     the North Carolina Rules of Civil Procedure.

¶9         The Chief Justice of the Supreme Court of North Carolina transferred the case

     to a three-judge panel to consider the remaining challenges and request for injunctive

     relief. On 19 July 2019, the three-judge panel granted the motions to dismiss in part

     and also denied the motion for preliminary injunction. Although the trial court found
                                           HOLMES V. MOORE

                                             2022-NCSC-122

                                           Opinion of the Court



       that plaintiffs had “made sufficient factual allegations to support” that defendants

       intentionally enacted a racially discriminatory law in violation of article I, section 19

       of the North Carolina Constitution, it dismissed the remaining constitutional

       challenges. In denying plaintiffs’ request for a preliminary injunction, the two-judge

       majority of the panel noted only that plaintiffs failed to demonstrate a likelihood of

       success on the merits of their claim that S.B. 824 violated their equal protection rights

       under article I, section 19 of the North Carolina Constitution. Judge O’Foghludha

       dissented in part stating that a preliminary injunction was warranted because

       plaintiffs had shown a reasonable likelihood of success on the merits of their

       intentional discrimination claim.

¶ 10          Plaintiffs sought review of the trial court’s interlocutory order denying their

       preliminary injunction motion. On 30 August 2019, plaintiffs requested that this

       Court grant discretionary review prior to a determination by the Court of Appeals;

       however, this Court denied the petition. On 18 February 2020, the Court of Appeals

       issued a unanimous decision reversing the trial court, holding that plaintiffs had

       shown a likelihood of success on their discriminatory intent claim and that they were

       “likely to sustain irreparable loss unless the injunction [was] issued.” Holmes, 270

       N.C. App at 34, 35 (cleaned up). Accordingly, the Court of Appeals directed the trial

       court to enter a preliminary injunction barring implementation of S.B. 824 until a

       determination on the merits was made. Id. at 36. Legislative defendants filed a
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       motion for rehearing en banc which the Court of Appeals denied on 24 March 2020

       and the case was remanded back to the trial court. Holmes v. Moore, No. 19-762 (N.C.

       App. Mar. 24 2020) (order denying motion for rehearing en banc).

¶ 11         On 10 August 2020, the three-judge panel entered an order in accordance with

       the Court of Appeals decision preliminarily enjoining implementation of S.B. 824.

       Holmes v. Moore, No. 18 CVS 15292 (N.C. Super. Ct. Wake County Aug 10, 2020). In

       reaching its final decision in this case, the three-judge panel held a three week trial,

       and created a lengthy six volume record, of over one thousand pages, which included

       extensive discovery from both parties.

¶ 12         On 17 September 2021, the three-judge panel entered its final judgment, in a

       one hundred five page order, permanently enjoining operation of S.B. 824 because it

       violated the Equal Protection Clause in article I, section 19 of the North Carolina

       Constitution. The majority of the three-judge panel found “the evidence at trial

       sufficient to show that the enactment of S.B. 824 was motivated at least in part by

       an unconstitutional intent to target African American voters,” even if no member of

       the General Assembly “harbor[ed] any racial animus or hatred towards African

       American voters.” The majority noted that, “as with H.B. 589, . . . the Republican

       majority ‘target[ed] voters who, based on race, were unlikely to vote for the majority

       party’ ” and “[e]ven if done for partisan ends, [this] constitut[ed] racial

       discrimination.” (first alteration in original) (quoting McCrory, 831 F. 3d at 233)
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       Moreover, the majority concluded that defendants “failed to prove . . . that S.B. 824

       would have been enacted in its present form if it did not tend to discriminate against

       African American voters.” Specifically, the court noted that a less restrictive voter ID

       law would have been sufficient to achieve the legitimate non-racial purposes provided

       by defendants, namely, implementing the constitutional amendment requiring voter

       ID, deterring voter fraud, and enhancing voter confidence. State and Legislative

       defendants appealed, and this Court granted discretionary review prior to a

       determination by the Court of Appeals on 2 March 2022.

                                   II.   Standard of Review

¶ 13         A challenge to the constitutionality of a statute is reviewed de novo. Cooper v.

       Berger, 376 N.C. 22, 56 (2020). When the trial court conducts a trial without a jury,

       “the trial court’s findings of fact have the force and effect of a jury verdict and are

       conclusive on appeal if there is competent evidence to support them, even [if] the

       evidence could be viewed as supporting a different finding.” In re Estate of Skinner,

       370 N.C. 126, 139 (2017) (quoting Bailey v. State, 348 N.C. 130, 146 (1998)). Findings

       of fact that are “supported by competent, material and substantial evidence in view

       of the entire record, are conclusive upon a reviewing court and not within the scope

       [of its] reviewing powers[.]” Id. at 139 (quoting In re Revocation of Berman, 245 N.C.

       612, 616–17 (1957)).
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                           Opinion of the Court



                               III.   Arlington Heights Factors

¶ 14         “[T]he principle of the equal protection of the law, made explicit in the

       Fourteenth Amendment to the Constitution of the United States . . . has now been

       expressly incorporated in Art. I, § 19, of the Constitution of North Carolina . . .” S. S.

       Kresge Co. v. Davis, 277 N.C. 654, 660 (1971). Thus, while our state constitution

       requires in-person voters to “present photographic identification before voting,” and

       it is the General Assembly’s duty to enact voter ID laws to implement that

       requirement, N.C. Const. art. VI, §§ 2(4), 3(2), the North Carolina Constitution also

       demands that “[n]o person . . . [be] subjected to discrimination by the State because

       of race, color, religion, or national origin,” id. art. I, § 19. North Carolina’s guarantee

       of equal protection has also been held to be more expansive than the federal right.

       See Stephenson v. Bartlett, 355 N.C. 354, 380-81, n 6 (2002) (stating that “this Court

       has the authority to construe the State Constitution differently from the construction

       by the United States Supreme Court of the Federal Constitution, as long as our

       citizens are thereby accorded no lesser rights than they are guaranteed by the

       parallel federal provision”) (quoting State v. Carter, 322 N.C. 709, 713 (1988);

       Blankenship v. Bartlett, 363 N.C. 518, 526 (2009) (holding that “the right to vote in

       superior court elections on substantially equal terms is a quasi-fundamental right

       which is subject to a heightened level of scrutiny”). It is clear that the “central purpose

       [of the Equal Protection Clause] is to prevent the States from purposefully
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       discriminating between individuals on the basis of race.” Shaw, 509 U.S. at 642

       (citing Washington v. Davis, 426 U.S. 229, 239 (1976)). That same purpose has been

       incorporated into article I, section 19, of the Constitution of North Carolina.

¶ 15         We hold, and both parties agree, that to determine whether a law that is race-

       neutral on its face nevertheless is motivated by a racially discriminatory purpose in

       violation of article I, section 19 of the North Carolina Constitution, this Court should

       apply the same analysis adopted by the United States Supreme Court in Village of

       Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252 (1977).

       In Arlington Heights, the United States Supreme Court identified a non-exhaustive

       list of factors relevant to analyzing whether a law was passed with discriminatory

       intent. Id. at 265–268. Those factors include: (1) “[t]he impact of the [law]” and

       “whether it bears more heavily on one race than another”; (2) the law’s “historical

       background”; (3) “[t]he specific sequence of events leading up to the challenged

       decision”; (4) “departures from the normal procedural sequence”; (5) “[s]ubstantive

       departures” from the normal process; and (6) the “legislative or administrative

       history” of the decision. Id. at 266–68 (quoting Washington v. Davis, 426 U.S. at 242).

       Under this test, even a seemingly neutral law violates the equal protection standard

       if its enactment was motivated by “racially discriminatory intent or purpose.” Id. at

       265. Discriminatory intent does not need to be the “primary” reason the law was

       enacted, nor is racial animus required for a law to be invalidated. See McCrory, 831
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       F.3d at 229. If racial discrimination was a motivating factor in passing the law, the

       law will be found unconstitutional. Arlington Heights, 429 U.S. at 265–66.

¶ 16         The Arlington Heights factors are also part of a burden-shifting framework

       which requires the reviewing court to grant judicial deference to a legislative body

       unless there is proof that a discriminatory purpose was a motivating factor in the

       challenged decision. Id. at 266. More recently, in Abbott v. Perez, 138 S. Ct. 2305

       (2018), the Supreme Court explained that the first step in the burden-shifting

       analysis is that the “good faith of [the state] legislature must be presumed.” Id. at

       2324 (cleaned up). But if discriminatory purpose is established, “judicial deference is

       no longer justified.” Arlington Heights, 429 U.S. at 266.

             A. The Impact of S.B. 824 on African-American Voters

¶ 17         The United States Supreme Court has made clear that “official action will not

       be held unconstitutional solely because it results in a racially disproportionate

       impact.” Id. at 264–65 (citing Washington v. Davis, 426 U.S. 229 (1976)). Yet

       “[d]isproportionate impact is not irrelevant,” id. at 265 (quoting Washington v. Davis,

       426 U.S. at 242), and determining “whether invidious discriminatory purpose was a

       motivating factor demands a sensitive inquiry into such circumstantial and direct

       evidence of intent as may be available,” id. at 266. Accordingly, “[t]he impact of the

       official action– whether it ‘bears more heavily on one race than another’– may provide

       an important starting point” for this analysis. Id. at 266 (quoting Washington v.
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       Davis, 426 U.S. at 242). An “overwhelming” disparate impact is not needed to show

       discriminatory intent. McCrory, 831 F.3d at 231. In this case, evidence that voters of

       color disproportionately lack the forms of ID required under S.B. 824 is sufficient to

       show disparate impact. Id.

¶ 18         The trial court considered an analysis by plaintiffs’ expert Kevin Quinn which

       showed that, similarly to H.B. 589, S.B. 824 was very likely to have a disproportionate

       impact on African-American voters. Especially pertinent was evidence showing that

       African-American voters are approximately 39% more likely than white voters to lack

       forms of ID qualifying under S.B. 824. Defendants argued that S.B. 824’s ameliorative

       provisions, the reasonable impediment process, and the availability of free IDs

       mitigated the disparate impact of S.B. 824 on African- American voters. But the trial

       court, relying on McCrory, concluded that determining whether portions of the law

       had an ameliorative effect and reduced S.B. 824’s impact on African-American voters

       was the incorrect standard to apply. 831 F.3d at 231. Instead, because plaintiffs do

       not need to show an “overwhelming impact,” whether portions of the law reduce S.B.

       824’s disparate effect does not mean that sufficient disparate impact fails to exist. Id.

       Rather, because some disparate impact exists and plaintiffs have come forward with

       evidence of discriminatory intent, these factors must be considered under an

       Arlington Heights analysis. The trial court acknowledged that some of the data used

       to determine the impact of S.B. 824 come from a previous examination of the effect of
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       H.B. 589. In doing so, the trial court stated that although it is possible that the

       disparities in ID possession rates could be lower under S.B. 824 than under H.B. 589,

       this variance does not change or affect the conclusion that disparate impact exists.

       Under Arlington Heights, the appropriate question is simply whether S.B. 824 “bears

       more heavily” on African-American voters. 429 U.S. at 266 (quoting Washington v.

       Davis, 426 U.S. at 242).

¶ 19         Importantly, the trial court found that it did not need to find definitively that

       S.B. 824 would in fact disenfranchise African-American voters if the law went into

       effect. Whether African-American voters are able to overcome the barriers S.B. 824

       disproportionately places in their path does not change the fact that disparate impact

       exists, nor does it change the intent of the North Carolina General Assembly in

       passing the law.

¶ 20         Here the trial court determined a disparate impact existed, finding as a fact

       that the ameliorative provisions of the statute did not have their purported effect.

       First, the court found that evidence showed that for some voters, obtaining a

       qualifying ID, even a free ID, would not actually be cost-free or burden-free. And these

       burdens would weigh more heavily on African-American voters. For example, Jabari

       Holmes, one of the named plaintiffs, would face significant obstacles in obtaining a

       free ID card because of his disabilities and his family’s income status. East Wake

       High School where Jabari’s family votes, is only two and one-half miles from their
                                            HOLMES V. MOORE

                                              2022-NCSC-122

                                            Opinion of the Court



       home, and a short ten minute drive. But the Wake County Board of Elections office,

       where Jabari would need to go to obtain a free photo ID, is eleven and one-half miles

       from his home and is a much longer drive, which creates a greater risk that Jabari

       will experience discomfort because of his disabilities. Also because of his disabilities,

       Jabari only leaves his home a few times a week, almost always for a medical

       appointment. In the past, Jabari’s mother had paid a family friend to take Jabari on

       social outings, like the mall or to the movies once or twice a week. These outings only

       occurred in the summer because the family friend was a teacher who worked during

       the school year. In order for Jabari to obtain an acceptable ID his mother would

       potentially need to pay someone to take him to the Wake County Board of Elections.

       Based on these facts, the trial court noted that paying someone to take Jabari to the

       Wake County Board of Elections and obtain an ID would deplete funds set aside for

       Jabari’s current and future care. Thus, for Jabari and others like him, a “free ID”

       would not actually be cost or burden free.

¶ 21          The trial court also found that the reasonable impediment declaration process

       did not eliminate the disparate impact of the law.2 The trial court examined data from

       H.B. 589’s similar reasonable impediment provision which was in effect during the



              2 The dissent states we “mischaracterize” S.B. 824 because it specifically states “[a]ll
       registered voters will be allowed to vote with or without a photo ID card.” See S.B. 824 §
       1.5(a)(10). In doing so, the dissent fails to appreciate the distinction between being able to
       legally cast a vote and having that vote actually counted. Mr. Smith and Mr. Kearney’s
       experiences, detailed below, illustrate this principle.
                                  HOLMES V. MOORE

                                     2022-NCSC-122

                                   Opinion of the Court



March 2016 primary. This data showed that H.B. 589’s reasonable impediment

provision was “not uniformly provided to voters, and the process is susceptible to error

and implicit bias.” For example, the trial court found the specific experiences of

plaintiffs Daniel Smith and Paul Kearney to be significant. Both Mr. Smith and Mr.

Kearney were not given proper instruction on how to complete a reasonable

impediment ballot during the March 2016 primary. In Mr. Smith’s case, he had

misplaced his regular driver’s license and accordingly sought a temporary license

from the Department of Motor Vehicles (DMV). From his conversation with workers

at the DMV, Mr. Smith believed he could use his temporary license in the same

manner as his regular license. But when Mr. Smith arrived at his polling place and

presented his temporary driver’s license, he was asked to step out of line while the

poll workers discussed whether his temporary driver’s license could be used to vote.

This was both frustrating and embarrassing for Mr. Smith. Meanwhile, the poll

workers appeared to be confused and admitted they were unsure whether Mr. Smith

could use his temporary license to vote. Although a reasonable impediment

declaration was available, that option was not offered to Mr. Smith, nor was he told

he could use a reasonable impediment declaration to vote. Instead, Mr. Smith was

offered a provisional ballot, which needed to be cured before it could be counted.

Because Mr. Smith had never cast a provisional ballot, he was unaware of this

requirement, and since that process was not explained to him, his vote was not
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       counted.

¶ 22         Mr. Kearney had a similar experience when he arrived at his local polling place

       to vote. Although Mr. Kearney had a valid ID, he was unable to bring it with him on

       election day due to an emergency on his farm. When he informed the poll workers of

       this situation, he was told “they would need to make some arrangements for him to

       vote,” and he was given a provisional ballot; however, he did not receive any

       information regarding the need to follow up with the county board of elections to

       ensure his vote was counted. Furthermore, even though a reasonable impediment

       declaration was available, Mr. Kearney was not provided with the applicable form

       nor was he advised he could use it. Following the 2016 primary election, Mr. Kearney

       was disheartened to learn his vote was not counted.

¶ 23         Based on this and other evidence, the court found that the reasonable

       impediment process could be confusing to voters and deter them from voting.

       Specifically, the trial court noted that a hesitant or infrequent voter may be deterred

       from voting via a reasonable impediment declaration because the process is

       unfamiliar or because it appears the voter is being treated differently from everyone

       else at the polls. As an example, the court identified Alamance County, where voters

       who are offered provisional ballots sometimes choose not to vote at all. Taking this

       all together, the court found that because African-American voters were more likely

       to lack an approved ID at higher rates than white voters, they would be
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       disproportionately impacted by these shortcomings in the reasonable impediment

       process.

¶ 24         Despite the trial court’s findings to the contrary, defendants argue that S.B.

       824 does not disparately impact African American voters because the statute “goes

       out of its way to make its impact as burden free as possible.” See Lee v. Va. State Bd.

       of Elections, 843 F.3d 592, 603 (4th Cir. 2016) (concluding that Virginia’s photo voter

       ID law went “out of its way to make its impact as burden-free as possible”). To support

       this contention, defendants provide case examples from across the country in which

       a court has found voter ID laws constitutional because those laws included provisions

       that sufficiently mitigated the disparate impact created by the law. See, e.g., id.;

       South Carolina v. United States, 898 F. Supp. 2d 30, 32, 40 (D.D.C. 2012) (upholding

       a voter ID law despite acknowledging a racial disparity in ID possession rates in

       South Carolina); Veasey v. Abbott, 888 F.3d 792, 804 (5th Cir. 2018) (reversing a

       preliminary injunction barring implementation of a voter ID law because the lower

       court had failed to account for the reasonable impediment provision); Frank v.

       Walker, 768 F.3d 744, 755 (7th Cir. 2014) (vacated in part, 819 F.3d 384 (7th Cir.

       2016) (reversing an injunction barring implementation of a Wisconsin photo ID law

       that did not have a reasonable impediment provision)). But this analysis is not the

       one contemplated by the United States Supreme Court in Arlington Heights. For

       under Arlington Heights it matters not if other laws have been upheld in other
                                          HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       jurisdictions and in other circumstances, instead, what matters is whether under the

       facts and circumstances present in the current case, under the specific pressures

       North Carolina faces, the challenged law “bears more heavily on one race than

       another.” 429 U.S. at 266 (quoting Washington v. Davis, 426 U.S. at 242) (analyzing

       a denial of rezoning by the Village of Arlington Heights to determine whether this

       action was motivated by discriminatory intent).

¶ 25         State defendants also argue that the trial court did not give enough weight to

       S.B. 824’s purported ameliorative provisions; however, this argument requires this

       Court to usurp the trial court’s fact-finding function. Here the trial court carefully

       analyzed S.B. 824, through receiving and considering testimony supporting that S.B.

       824 has a disparate impact on African-American voters and that the purported

       ameliorative provisions do not have an ameliorative effect.

¶ 26         Importantly, the trial court also properly determined that it did not need to

       find definitively that S.B. 824 would in fact disenfranchise African-American voters

       if the bill were allowed to go into effect. This is because even if African-American

       voters are able to overcome the barriers that S.B. 824 disproportionately places in

       their path and they cast a ballot that is counted, racially disparate impact still exists.

       Nor does African-Americans’ ultimate success in voting necessarily mean that this

       factor, when taken into consideration with the other Arlington Heights factors, does

       not tend to show that the law was enacted with the intent to deter and discourage the
                                            HOLMES V. MOORE

                                               2022-NCSC-122

                                             Opinion of the Court



       political participation of African-American voters.3

¶ 27          Here the trial court’s findings regarding the disparate impact of S.B. 824 are

       supported by testimony that the purported ameliorative provisions fail to have an

       ameliorative effect. Thus, we hold that the evidence considered by the trial court

       supports its conclusion that S.B. 824 has a disparate impact and that this impact

       “bears more heavily on one race than another,” namely on African-American voters.

       See Arlington Heights, 429 U.S. at 266 (quoting Washington v. Davis, 426 U.S. at

       242). We also hold that, although disparate impact is only one portion of the Arlington

       Heights analysis, which on its own cannot support an inference of discriminatory

       intent, when combined with the factors explained in more detail below, the court’s

       findings of disparate impact support an inference that S.B. 824 was passed with the

       impermissible discriminatory intent to target African-American voters.




              3 In this context, a racially discriminatory impact is only one element of the Arlington
       Heights standard, not a prerequisite. To be sure, “[t]he question of whether discriminatory
       intent can, by itself, without discriminatory effect, violate the constitution presents a
       somewhat odd hypothetical that could be described as the ‘incompetent discriminator’—the
       actor who intends to discriminate but fails to actually do so effectively.” Dale E. Ho, Voting
       rights litigation After Shelby County: Mechanics and Standards in Section 2 Vote Denial
       Claims, 17 N.Y.U. J. Legis. & Pub. Pol’y 675, 695 n.80. However, that is not the issue raised
       by this case. Here defendants dispute the weight the trial court gave to this factor, but the
       trial court’s findings were supported by evidence in the record. In Arlington Heights, the
       Court stated that finding an Equal Protection violation requires “proof of racially
       discriminatory intent” and that although disproportionate impact is not “irrelevant,” it is “not
       the sole touchstone of an invidious racial discrimination.” 429 U.S. at 265 (quoting
       Washington v. Davis, 426 U.S. at 242).
                                          HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



             B. Historical Background of S.B. 824

¶ 28         “The historical background of [a] decision is one evidentiary source [used to

       prove intentional discrimination], particularly if it reveals a series of official actions

       taken for invidious purposes.” Id. at 267. Furthermore, “[an] historical pattern of laws

       producing discriminatory results provides important context for determining whether

       the same decision-making body has also enacted a law with discriminatory purpose.”

       McCrory, 831 F.3d at 223–24.

¶ 29         “Just as with other states in the South, ‘North Carolina has a long history of

       race discrimination generally, and race-based voter suppression in particular.’ ”

       Holmes, 270 N.C. App. at 20–21 (quoting McCrory, 831 F. 3d 223). The trial court

       concluded that the historical context in which the General Assembly enacted S.B. 824

       supported the inference that the measure had been passed with the intent to

       discriminate against African-American voters. The trial court based this conclusion

       on extensive testimony by expert historians who explained that there is a recurring

       pattern in North Carolina in which expansion of voting rights and ballot access for

       African-Americans is followed by the enactment of facially neutral laws that both

       intend to, and have the effect of, diluting African-American votes. The trial court

       found this pattern had repeated itself at least three times in North Carolina history.

¶ 30         In 1868 the North Carolina Constitution guaranteed every male adult citizen

       the right to vote. This guarantee resulted in an increase in African-American political
                                        HOLMES V. MOORE

                                          2022-NCSC-122

                                        Opinion of the Court



       participation from Reconstruction to the end of the nineteenth century; however, this

       situation was short-lived because Democrats implemented and passed an

       amendment to the North Carolina Constitution to require a literacy test and payment

       of a poll tax in order to vote. This enactment resulted in the disenfranchisement of

       many African-American North Carolinians and their removal from political

       participation in our State. Yet, despite the literacy tests, poll taxes, and Jim Crow

       laws, African-American voters achieved some hard won political success through

       mobilizing African-American community members to challenge the literacy tests

       through repeated efforts to pass it. As a result, by the mid-1950s, approximately a

       dozen African-American officials were elected in North Carolina at the municipal and

       county levels.

¶ 31         Nonetheless, in the 1950s and 1960s, in an effort to thwart African American

       political power, the North Carolina General Assembly enacted at-large, multimember

       districts and prohibited single-shot voting. These measures were not passed as part

       of one single piece of legislation and instead were implemented in a “piecemeal

       fashion” under the guise of voter fraud protections. These provisions ended the

       election of African-American candidates at the local level, and by 1971 there were

       only two African-American lawmakers in the General Assembly. It is important to

       note that in Stephenson v. Bartlett, 355 N.C. at 376–77, this Court explained that

       “[a]lthough the United States Supreme Court has held that multi-member districts
                                         HOLMES V. MOORE

                                              2022-NCSC-122

                                            Opinion of the Court



       are not per se invalid under the federal Equal Protection Clause,” (first citing

       Whitcomb v. Chavis, 403 U.S. 124, 142 (1971); the Court has “recognized that multi-

       member districts may well ‘operate to minimize or cancel out the voting strength of

       racial or political elements of the voting population,” and then quoting Fortson v.

       Dorsey, 379 U.S. 433, 439 (1965)).

¶ 32         After the Voting Rights Act of 1965 was passed and judicial intervention

       enforced the Act, states were forced to remove the barriers to African American voting

       that had been implemented during the 1950s and 1960s. During this time, the North

       Carolina General Assembly passed laws that increased access to voting, such as early

       voting, out-of-precinct voting, same day registration, and pre-registration for teens

       with driver’s licenses, which collectively increased African-American voter

       registration by fifty percent. Yet, efforts to suppress African-American voting did not

       end. For example, in 1990, the State Republican party sent postcards to voters in

       majority African-American precincts falsely warning these voters that they would not

       be allowed to vote if they had moved within thirty days. The postcards also incorrectly

       stated that if those who had moved within the last thirty days attempted to vote, they

       would be subject to prosecution and imprisonment.

¶ 33         From 2000 to 2012, African-American voter registration increased by 51.1 %

       and African-American voter turnout increased from 41.9 % in 2000 to 71.5 % in 2008.

       In the 2008 and 2012 elections, and for the first time in North Carolina history,
                                        HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       African-American voters registered to vote at rates higher than white voters. Since

       2010, Republicans have controlled both chambers of the General Assembly, and for

       three of the five legislative terms since the 2010 election, the Republican majorities

       were supermajorities, meaning there would be sufficient Republican votes to override

       a gubernatorial veto.

¶ 34         The 2008 presidential election demonstrated the effect of racially polarized

       voting in North Carolina. There the Democratic presidential candidate, Barack

       Obama, won North Carolina by only 14,171 votes out of 4,271,125 ballots cast.

       President Obama received ninety-five percent of the African-American vote in this

       state. But this most recent expansion of African-American political participation was

       again met with additional attempts at voter suppression. In 2011, the Republican

       majority ratified H.B. 351, which required a photo ID to vote; however, this bill was

       vetoed by Governor Beverly Perdue because “as written [it would have] unnecessarily

       and unfairly disenfranchise[d] many eligible and legitimate voters.”

¶ 35         In early 2013, before enacting H.B. 589, Republican legislators in the General

       Assembly sought voter turnout data disaggregated by race. H.B. 589 was passed

       immediately following the U.S. Supreme Court decision in Shelby County v. Holder,

       570 U.S. 529 (2013), which invalidated the Voting Rights Act’s coverage formula and

       effectively ended the Act’s Section 5 preclearance requirements. Although H.B. 589

       did not evidence racial discrimination on its face, its provisions targeted the voting
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       mechanisms that had previously increased African-American voter turnout. In

       particular, H.B. 589 required specific forms of ID that African-Americans were more

       likely to lack, eliminated the first week of early voting, including same day

       registration, straight-ticket voting, and pre-registration for teenagers in high school,

       and repealed other provisions which had previously been used to expand access to the

       ballot box. Finally, H.B. 589 also revised the rules for challenging voters’ eligibility

       to cast a ballot, which some believed “increased the potential for voter intimidation

       and echoed Reconstruction–and Jim Crow–era attempts to undermine Black voter

       participation.” In 2016, the Court of Appeals for the Fourth Circuit invalidated H.B.

       589 in McCrory, concluding that H.B. 589 had been enacted with the unconstitutional

       discriminatory intent to target African-American voters. McCrory, 831 F.3d at 241–

       42.

¶ 36         The trial court found that even after H.B. 589 was invalidated, attempts to

       suppress African-American votes continued with the executive director of the state

       Republican Party encouraging county boards of elections to reduce the number of

       early voting sites and the hours they were open. Because H.B. 589 had been

       invalidated, there was no legal authority to shorten the early voting period, but the

       same effect could be achieved by, reducing access via cutting the number of early

       voting sites and their hours of operation.

¶ 37         The trial court also found that this continuing pattern in which increased
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       African-American political participation was followed by attempts to suppress the

       same was motivated, at least in part, by the racially polarized nature of voting in

       North Carolina. Indeed, the trial court explained that given this demographic

       information, “it would be rational to expect a political party to pursue policies that

       would entrench its own control by targeting African American voters if those voters

       vote reliably for the opposition party.”

¶ 38         State defendants argue that under Abbott v. Perez, past discrimination alone

       cannot condemn governmental action that is not itself unlawful. 138 S. Ct. at 2324.

       While this is true, Abbott subsequently noted that “the ‘historical background’ of a

       legislative enactment is ‘one evidentiary source’ relevant to the question of intent.”

       Id. at 2325 (quoting Arlington Heights, 429 U.S. at 267). In this case the trial court

       considered S.B. 824’s historical background among the other factors identified by the

       Court in Arlington Heights. See 429 U.S. at 265–268. Thus, there is no evidence that

       the trial court based its analysis on North Carolina’s history of race-based

       discrimination alone but instead correctly followed the analysis in Arlington Heights,

       using the historical background of the law as one piece of circumstantial evidence.

       See id. at 267.

¶ 39         State defendants also argue that because S.B. 824 was passed in response to a

       constitutional amendment requiring the General Assembly to enact a voter ID law,

       this circumstance should break the link to North Carolina’s history of discriminatory
                                  HOLMES V. MOORE

                                     2022-NCSC-122

                                   Opinion of the Court



laws, namely, between H.B. 589 and S.B. 824. In making this argument, State

defendants cite to North Carolina State Conference of the NAACP v. Raymond, 981

F.3d 295 (4th Cir. 2020), which determined that the constitutional amendment at

issue “served as an independent intervening event between the General Assembly’s

passage of [H.B. 589] and its enactment of [S.B. 824].” Id. at 305. There the Fourth

Circuit stated that because the people of North Carolina had passed the

constitutional amendment, thus “interject[ing] their voice into the process [and]

mandating that the General Assembly pass a voter-ID law,” the link between the

General Assembly’s passage of the 2013 voter ID law and this voter ID law had been

broken. Id. While it is true that the people of North Carolina voted for an amendment,

imposing a voter ID requirement, there is no evidence the voters intended for the law

to be passed in its current form. In fact, the trial court made findings of fact that

because no implementing legislation accompanied the amendment voters did not

know the specifics of how the law would be implemented before casting their vote.

Furthermore, the analysis described in Arlington Heights required the trial court to

make findings of fact and consider S.B. 824’s historical background independent of

any constitutional amendment that may have required the law’s passage. See

Arlington Heights, 429 U.S. at 267 (“The historical background of the decision is one

evidentiary source, particularly if it reveals a series of official actions taken for

invidious purposes.”). The trial court faithfully adhered to this analysis.
                                           HOLMES V. MOORE

                                              2022-NCSC-122

                                            Opinion of the Court



¶ 40          Furthermore, although we acknowledge that the Fourth Circuit’s ruling in

       Raymond, 981 F.3d 295 (4th Cir.), determined that the sequence of events leading to

       S.B. 824’s enactment, as well as its legislative history and disparate impact did not

       support finding discriminatory intent, that case is neither controlling nor persuasive

       authority because it is based on an entirely different factual record. See id. at 305.

       The Raymond Court did not have the benefit of the many lay and expert witnesses

       who presented evidence to the trial court in this case.4 Here, the trial court’s ruling

       was based on a full and final record, which was the result of extensive discovery, and

       a three-week bench trial complete with the testimony of multiple witnesses. In

       contrast, Raymond was based on a preliminary pre-trial record. Raymond, 981 F.3d

       at 301. Thus, Raymond is not instructive because even though Raymond reviewed

       the same voter ID law, S.B. 824, and determined the law was not passed with racially

       discriminatory intent, it is impossible to know if the Fourth Circuit would have




              4 For example, the court in Raymond did not have the benefit of the following evidence
       when it determined S.B. 824 was not passed with discriminatory intent: (1) The expert
       testimony of Sabra Faires discussing the ways the sequence of events leading to S.B. 824’s
       passage and its legislative history were unusual; (2) the expert testimony of Dr. Kevin Quinn
       showing the disproportionate rates at which African American voters lacked qualifying ID
       compared to white voters and how the IDs added under S.B. 824 failed to remediate that
       disparity; (3) the expert testimony of Dr. Ariel White discussing the disproportionate impact
       of reasonable impediment provisions, similar to S.B. 824’s, on African American voters; (4)
       the testimony from multiple legislator witnesses, including supporters and opponents of S.B.
       824; (5) the testimony from Dr. Callanan, defendant’s expert witness, confirming that the
       Republican supermajority acted during the lame duck session and that it would be rational
       to expect a party in power to entrench itself by enacting laws targeting African American
       voters if those voters reliably cast ballots for the opposition.
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                           Opinion of the Court



       reached the same conclusion with the benefit of the record before the trial court in

       this case.

¶ 41          Defendants also argue the trial court ignored Arlington Heights’ burden-

       shifting requirement which affords the legislature judicial deference unless

       discriminatory intent has been proved. Specifically, they argue that when the trial

       court analyzed S.B. 824’s history, which included a history of racially discriminatory

       voting laws including H.B. 589, it impermissibly shifted the burden to the defendants.

       They argue it was improper to consider the extent to which legislators involved in

       enacting those prior laws were also involved in enacting S.B. 824. But neither

       Arlington Heights nor Abbott v. Perez precludes this analysis. In Abbott v. Perez, the

       Court expressly acknowledged that historical evidence is a relevant part of the

       Arlington Heights analysis, Abbott, 138 S. Ct. at 2324 (citing Arlington Heights, 429

       U.S. at 267), and perhaps more importantly, that as part of this analysis, history can

       be used as one source of evidence to rebut and overcome a presumption of legislative

       good faith. See id. at 2324–25 (citing Arlington Heights 429 U.S. at 267); Arlington

       Heights, 429 U.S. at 265–66 (enumerating the factors relevant to analyzing whether

       discriminatory intent exists and stating that if there is “proof that a discriminatory

       purpose has been a motivating factor in the decision, . . . judicial deference is no longer

       justified”). Thus, under both Arlington Heights and Abbott, it was proper for the trial

       court to consider that legislators who previously voted for H.B. 589 were aware of the
                                        HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       racial disparities in ID possession rates and that, based on that information, they

       would understand that S.B. 824 could likewise disproportionately impact African-

       American voters.

¶ 42         Accordingly, we hold that the trial court not only applied the correct legal

       standard when analyzing S.B. 824’s historical background, but that the court’s

       findings of fact are supported by competent evidence in the record. Thus, we hold that

       the historical background of S.B. 824 supports the finding that S.B. 824 was passed

       with the discriminatory intent to target African-American voters. In doing so, we

       make clear that, while on its own, the historical background of a law cannot condemn

       lawful actions by the legislature, Abbott v. Perez, 138 S. Ct. at 2324, taken together

       with the other Arlington Heights factors, the historical background here supports the

       inference that S.B. 824 was enacted with discriminatory intent.

             C. The Sequence of Events Leading to S.B. 824’s Enactment

¶ 43         Under the Arlington Heights factors, “[t]he specific sequence of events leading

       up to the challenged decision also may shed some light on the decisionmaker’s

       purposes.” 429 U.S. at 267. Furthermore, “[d]epartures from the normal procedural

       sequence” can be “evidence that improper purposes are playing a role,” id. and the

       legislature does not need to “break its own rules to engage in usual procedures,”

       McCrory, 831 F.3d at 228.

¶ 44         The trial court determined that the way in which S.B. 824 was passed
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       “show[ed] an intent to push through legislation prior to losing [Republican]

       supermajority status and over the governor’s veto.” On 29 June 2019, the North

       Carolina General Assembly ratified H.B. 1092, which proposed an amendment to the

       North Carolina Constitution requiring voters to produce an ID as a condition for being

       allowed to vote. The amendment appeared on the November 2018 general election

       ballot, and it was approved by a majority of the voters. The trial court outlined six

       examples evidencing H.B. 1092’s departure from normal procedures: (1) H.B. 1092

       was immediately ratified following the Supreme Court’s decision in Covington, 138

       S. Ct. 2548 (2018); (2) H.B. 1092 was enacted during a short session of the General

       Assembly; (3) H.B. 1092 was passed along with an atypically large number of other

       proposed constitutional amendments; (4) H.B. 1092 was not accompanied by proposed

       legislation which would be necessary to implement its provisions if adopted by the

       voters; (5) the ballot question that presented H.B. 1092 did not explain to voters that

       the General Assembly would need to enact additional laws to implement the

       amendment; and (6) North Carolina voters had less time than usual to consider the

       constitutional amendment before voting on it.

¶ 45          Data available following the United States Supreme Court’s decision in

       Covington showed that eliminating the racially gerrymandered districts identified in

       that litigation would likely result in fewer Republican districts and increase the

       chance for Democrats to gain General Assembly seats. The Court entered its decision
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       in Covington on 28 June 2018, and the following day, the North Carolina General

       Assembly enacted H.B. 1092. The trial court reasoned that passing H.B. 1092 the day

       after the Supreme Court’s decision in Covington, evidenced an effort and intent by

       Republicans in the General Assembly to preserve a Republican supermajority that

       had been elected in part by voters in racially gerrymandered districts.

¶ 46         Furthermore, the fact that H.B. 1092 was enacted in a short session, and on a

       shorter timeline than other bills proposing constitutional amendments, was

       significant to the trial court. Notably, between 1971 and 2018, forty-two of forty-five

       proposed constitutional amendments were adopted during a long session. The trial

       court also considered testimony by Representative Mary Price Harrison who has

       served in the General Assembly and on the House Election Law and Campaign

       Finance Reform Committee since 2005. Representative Harrison testified that, based

       on her experience and the significance of H.B. 1092, the process for consideration of

       this amendment had been “fairly rushed.” Thus, the trial court concluded that

       consideration of this proposal during the short session and the short timeline between

       the legislature’s passage of the measure and its appearance on the general election

       ballot constituted a departure from normal procedure.

¶ 47         H.B. 1092 was also one of six constitutional amendments passed by the

       General Assembly during the short session. Enacting such a high number of proposed

       constitutional amendments in a single year is atypical for the General Assembly.
                                        HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       Moreover, as previously noted, H.B. 1092 was not accompanied by proposed

       implementing legislation. In the past, proposed constitutional amendments and any

       legislation necessary to implement an amendment’s subject matter, were passed in

       the same session and sometimes in the same bill. Yet the failure to follow normal

       procedures or pass implementing legislation did not result from a lack of means to do

       so by the General Assembly. Indeed, the trial court found that the General Assembly

       could have considered implementing legislation either during the short session while

       considering H.B. 1092 or during one of the separate extra sessions convened that year

       to address election topics. Had the process moved at a more typical pace,

       implementing legislation also could have been considered by the standing bipartisan

       Joint Election Oversight Committee; however, that group did not meet between the

       end of the short session and the November 2018 election.

¶ 48         The trial court also found it significant that the ballot question presenting the

       constitutional amendment did not inform voters that it would be necessary for the

       General Assembly to enact separate laws to implement the amendment. Yet, before

       2018, if an amendment required implementing legislation, that matter was explained

       on the ballot via the ballot question. But because H.B. 1092 deviated from normal

       procedure, voters were left with incomplete information, namely, what types of IDs

       would be acceptable if the amendment passed, or what, if any, additional laws would

       need to be implemented in furtherance of the amendment.
                                        HOLMES V. MOORE

                                          2022-NCSC-122

                                        Opinion of the Court



¶ 49         Moreover, the trial court found that North Carolina voters had less time than

       usual to consider the constitutional amendment. This calculation was based on the

       average amount of time between the enactment of a law proposing a constitutional

       amendment and the date on which voters would decide on the referendum. Here,

       while the average length of time voters have to decide on a referendum is 337 days,

       in this case North Carolina voters only had 130 days to consider H.B. 1092.

¶ 50         The trial court also found it significant that the General Assembly’s Republican

       supermajority chose to enact S.B. 824 during a lame duck session over Governor

       Cooper’s veto. This process was unprecedented and was found to violate the General

       Assembly’s norms and procedures in several ways. It is important to note that in the

       same election in which voters approved the constitutional amendment requiring voter

       ID (H.B. 1092), Republicans lost ten of the seventy-five seats they had held in the

       North Carolina House of Representatives and six of the thirty-five seats they

       previously held in the North Carolina Senate. This meant that as of 1 January 2019,

       Republicans would no longer enjoy a three-fifths supermajority in either the North

       Carolina House of Representatives or the North Carolina Senate.

¶ 51         The trial court found that no other legislation implementing a constitutional

       amendment had ever been enacted in a post-election lame duck session, and the lame

       duck session in which the General Assembly passed S.B. 824 was the only reconvened

       regular session in North Carolina history to be held following a November general
                                        HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       election, conducted so shortly before newly elected officials took office two months

       later. This scenario occurred despite there being no need for the General Assembly to

       reconvene for that purpose before January of the following year. Indeed, in the same

       2018 November general election, voters also approved another constitutional

       amendment (Marsy’s Law) which also required implementing legislation; however,

       the General Assembly did not pass implementing legislation for this new amendment

       until August 2019, well after the new legislature had been seated. Taking all this

       information together, the trial court found that the evidence suggested that

       Republicans wanted to entrench themselves by passing a more restrictive version of

       the voter ID law and that convening the lame duck session was consistent with the

       hypothesis that the Republican supermajority did not want to pass a “ ‘watered down’

       voter ID law–i.e., a law that would have been more flexible and included more forms

       of qualifying ID if it had been passed once the incoming 2019 legislature was seated.”

¶ 52         Importantly, legislative defendants admitted their actions were designed to

       keep newly elected legislators from voting on the implementing legislation to the

       constitutional amendment. While legislative defendants saw these actions as a valid

       use of Republicans’ supermajority power, the trial court reasoned instead that these

       events evidenced an attempt to use authority improperly gained through the use of

       racially gerrymandered districts that had been invalidated in Covington. And,

       according to the court, without the benefit of the racially gerrymandered districts,
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       legislative defendants would not have had a supermajority and no voter ID bill would

       have been offered or passed.

¶ 53         In the face of this overwhelming evidence, legislative and state defendants

       maintain that the sequence of events surrounding the passage of S.B. 824 does not

       show discriminatory intent. State defendants contend that, although under McCrory

       a legislature does “not need to break its own rules to engage in unusual procedures,”

       there must be evidence that creates an “inference that is strong enough to overcome

       the presumption of legislative good faith.” To support this assertion that the evidence

       here was not sufficient, defendants provide examples of different circumstances from

       both Veasey and McCrory. In Veasey the Fifth Circuit found that, inter alia,

       suspension of the two-thirds rule regarding the number of votes required to accelerate

       the challenged bill’s consideration and the absence of a fiscal note for that same

       measure were sufficient to show a drastic and unprecedented deviation from the

       usual process for adopting legislation. Veasey v. Abbott, 830 F.3d 216, 238 (5th Cir.

       2016) (en banc), rev’d in part, 888 F.3d 192 (5th Cir. 2018). While the facts in Veasey

       show how the Texas legislature failed to follow its normal procedures, that is not the

       only way to demonstrate a deviation. The Arlington Heights analysis relies on the

       facts of a particular case, including the procedures of the body that passed the

       challenged law. Arlington Heights, 429 U.S. at 269–70 (analyzing the sequence of

       events leading to the Village’s denial of a re-zoning request). In Abbott v. Perez, the
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       United States Supreme Court emphasized this point, stating that “[t]he ultimate

       question remains whether a discriminatory intent has been proved in a given case.”

       138 S. Ct. at 2324–25 (cleaned up). Thus, the facts in Veasey are interesting but not

       determinative of whether the North Carolina legislature deviated from its normal

       procedures in passing S.B. 824.

¶ 54         Defendants also note that in McCrory, the Fourth Circuit characterized the

       sequence of events leading to the passage of H.B. 589 as a “suspicious narrative,”

       McCrory, 831 F.3d at 228, because before the enactment of H.B. 589, a much more

       modest voter ID bill went untouched for months until the Supreme Court’s decision

       in Shelby County. Defendants offer the facts in McCrory as an example of a case that

       supports an inference of discriminatory intent by the legislature, namely, that before

       its enactment the original, more modest bill grew from sixteen to fifty-seven pages,

       that the bill was “rushed” through the legislature and ratified in three days, and that

       the vote proceeded on strict party lines. See McCrory, 831 F. 3d at 227–28. The facts

       in McCrory are only relevant in this case to the extent they provide evidence of the

       historical context of S.B. 824, or to the extent they are part of the events that led up

       to S.B. 824’s passage. See Arlington Heights, 429 U.S. at 267. To the extent

       defendants intend to show that the specific sequence of events leading up to the

       passage of H.B. 589 is the only way a trial court can find evidence of discriminatory

       intent, this argument is misguided. Under Arlington Heights, an analysis of
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       discriminatory intent requires a review of the actions taken in this particular case.

       429 U.S. at 269–70. Thus, the trial court was correct in conducting a factual inquiry

       detailing the events leading up to the enactment of S.B. 824, based on the findings of

       fact the court made in this particular case.

¶ 55         Legislative defendants argue that there are no North Carolina cases that

       identically match the facts of this case and thus, not considering the relevant cases

       from other states is the equivalent of “turning a blind eye” to situations that might

       be informative. But this assertion cannot be true in light of the question to be

       answered and the analysis required by Arlington Heights. Here the question is

       whether the North Carolina legislature passed S.B. 824 with discriminatory intent.

       Thus, it follows, and Arlington Heights confirms, that what is relevant are the facts

       surrounding S.B. 824’s passage. What occurred in Texas, South Carolina, or Virginia,

       in the course of passing other voter ID laws cannot be relevant to our inquiry.

¶ 56         Legislative defendants also advance another similar argument regarding the

       General Assembly’s decision to convene a post-election lame duck session.

       Specifically, defendants state that a lame duck session cannot justify suspicion under

       an Arlington Heights analysis because these sessions are frequently used by “several

       state legislatures . . . and in the United States Congress.” But as we have explained

       above, this information cannot be relevant to an Arlington Heights analysis, which

       requires an analysis of the specific conduct taken by the decision-making body that
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       passed the challenged law. 429 U.S. at 269–70. Thus, what matters in this case is the

       trial court’s findings of fact, based on expert testimony, which established that

       convening a lame duck legislative session to enact a law implementing a

       constitutional amendment was unprecedented in North Carolina.

¶ 57         Taking all this information together, we conclude that the trial court’s findings

       of fact are supported by competent evidence and its application of Arlington Heights

       to the sequence of events leading to S.B. 824’s enactment was correct. Accordingly,

       we hold that the sequence of events leading up to S.B. 824’s passage supports the

       determination that S.B. 824 was enacted with the discriminatory intent to target

       African-American voters.

             D. Legislative History of S.B. 824

¶ 58         The legislative history of a decision to enact a particular proposal may be

       “highly relevant” in determining whether discriminatory intent was present in the

       challenged decision. Arlington Heights, 429 U.S. at 268. The trial court concluded

       that the legislative history of S.B. 824 indicated that the General Assembly intended

       to target African-Americans voters in order to entrench the Republican majority. To

       reach this conclusion, the trial court analyzed four actions: (1) the rushed passage of

       the law; (2) the fact that proposed amendments that could have benefited African-

       American voters were rejected; (3) the fact that S.B. 824 as written did not show an

       attempt to cure the racial disparities embodied in H.B. 589; and (4) that there was
                                        HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       little involvement by Democratic lawmakers in S.B. 824’s consideration and

       enactment.

¶ 59         First, the trial court reviewed S.B. 824’s hasty enactment. There the court

       found that the law had been passed in eight legislative days and a pre-filed draft was

       circulated by its sponsors on 20 November 2018, the Tuesday before Thanksgiving,

       when many legislators were preparing for the holiday with their families.

       Furthermore, S.B. 824 was filed, introduced, referred to committee, and considered

       by the committee all on the same day. This chain of events is highly atypical, and

       generally during a regular session, committee consideration would take weeks, not

       hours or days. Specifically, S.B. 824 was introduced in the Senate on 27 November

       2018, the Tuesday following Thanksgiving, and then the bill was referred to the

       Select Committee on Elections, which gave the bill a favorable report. From there the

       bill was re-referred to the Committee on Rules and Operations of the Senate the very

       same day. The next day, 28 November 2018, the Rules Committee met and gave the

       bill a favorable report, and the bill was placed on the Senate Calendar for that same

       day. The bill then passed its second reading and was placed on the Senate Calendar

       for the next day, where it quickly passed the Senate on its third and final reading.

       Only a handful of amendments were adopted, while others were offered but

       immediately tabled. In total, the Senate considered S.B. 824 for a maximum of two

       and a half days.
                                        HOLMES V. MOORE

                                          2022-NCSC-122

                                        Opinion of the Court



¶ 60         On 29 November 2018, the same day the bill passed its final vote in the Senate,

       the House received S.B. 824 and the measure was immediately referred to the

       Committee on Elections and Ethics Law. The committee met on 3 and 4 December

       2018, and after hearing public comment from only five North Carolinians, approved

       the bill and referred it to the full House for a vote. A “handful” of amendments were

       adopted in the House, and the amended bill was subsequently sent to the Senate for

       concurrence. The Senate concurred with the House version of the bill on 6 December

       2018. While the bill was in the Senate, both during the initial debate and when it

       returned for concurrence, Democrats tried twice to table the bill. If approved, this

       would have allowed additional time for input and discussion from voters and

       lawmakers; however, these efforts were unsuccessful.

¶ 61         Furthermore, because the entire process was rushed, two senators, Senator

       Robinson and former Senator McKissick, testified they were unable to research to

       determine whether any ameliorative amendments could be crafted. Also, typically in

       the House following an objection, the debate on the subject bill would continue into

       the next day; however, in this case that did not occur. When, in accord with a

       procedure typically available to legislators in the normal course of business,

       Representative Harrison objected to the third reading so that additional amendments

       could be considered, despite her belief that the objection was properly lodged, her

       objection was denied. It is important to note that this rushed process prevented
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       adequate consideration of concerns raised by legislators, namely, that S.B. 824 would

       disproportionately burden African-American voters, the same way that H.B. 589 had

       done.

¶ 62           For example, Senator Van Duyn cited an analysis showing that at least 5.9%

       of registered North Carolina voters lacked identification acceptable under H.B. 589,

       and that 9.6% of African-American registered voters lacked acceptable IDs, compared

       with 4.5% of white registered voters. Accordingly, Senator Van Duyn not only

       expressed concerns about the risk of disenfranchisement of several hundred thousand

       of registered voters but also regarding the General Assembly’s hurried efforts to pass

       S.B. 824. Thus, Senator Van Duyn noted she could not support the bill at that time.

       Moreover, Senator Erica Smith, who represents a district mostly composed of African-

       Americans, argued on the Senate floor that the bill was going to discriminate against

       and disenfranchise the voters in her area and across the state. Yet, despite having

       information indicating that S.B. 824 could bear more heavily on African American

       voters just as H.B. 589 had done, legislators made no changes to the bill.

¶ 63           While the General Assembly knew S.B. 824 could bear more heavily on African

       American voters, the trial court found that lawmakers did little if anything to address

       these concerns when raised by other General Assembly members. Even though

       members knew these concerns existed, the legislature did not request any additional

       data regarding ID possession rates that could further inform legislators regarding
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       the effect S.B. 824 would have on African-American voters and other voters of color.

       But in 2013, before the passage of H.B. 589, data compiled by the State Board of

       Elections, and made available to the General Assembly showed that 176,091

       Democratic voters could not be matched with a North Carolina DMV-issued ID,

       compared to 67,639 Republican voters. Of the Democratic voters who lacked a DMV-

       issued ID, 67,553 were white and 91,927 were African American. Of the Republican

       voters who lacked a DMV-issued ID, 2,549 were African-American and 60,592 were

       white. Of the racial groups measured in 2013, the trial court found that African-

       American voters constituted the largest proportion of voters without a DMV-issued

       ID.

¶ 64         Governor Roy Cooper vetoed S.B. 824 because he believed it “was designed to

       suppress the rights of minority, poor, and elderly voters.” But the Senate overrode

       the veto in a 32 to 12 vote. The House likewise overrode the veto with a 72 to 40 vote.

       Of the legislators who voted for H.B. 589 on concurrence in 2013, sixty-two of them

       voted to override the Governor’s veto of S.B. 824. The trial court found that this group

       represented a “fairly significant overlap of members who were there for the 2013 and

       2018 votes.” Taking all this information together, the trial court found that the

       Republican supermajority pushed S.B. 824 “with limited analysis and scrutiny” in

       order to enact a more restrictive voter ID bill before losing their supermajority status

       the following January.
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



¶ 65          Second, the trial court found that proposed amendments that would have

       benefited African-American voters were rejected. Specifically, in the Senate, five such

       amendments were tabled. These proposed amendments were designed to educate and

       inform voters and expand opportunities for African-American community members

       to go to the polls and vote. Although it is true that some of the amendments suggested

       by Democrats were accepted, the trial court found that those amendments were

       primarily “technical” in nature and “were not as consequential” as the tabled

       amendments. Furthermore, amendments to S.B. 824 were considered on only one day

       in the Senate, on 28 November 2018. This meant that Senate Democrats had no time

       to conduct research regarding the implications of any proposed amendments to S.B.

       824, to consider any ameliorative effects the amendments might have, or to request

       demographic data about voter ID possession disaggregated by race. This rushed

       timetable also made it difficult for Democratic Senate members to research what

       types of ameliorative amendments to voter ID laws in other jurisdictions could help

       increase African American voter participation in North Carolina under S.B. 824. For

       example, former Senator McKissick testified that, had he known that on Election

       Day, South Carolina’s voter ID law provides free photo IDs that do not have an

       expiration date, he would have offered amendments adding these provisions to S.B.

       824.

¶ 66          In the House, Democrats proposed a series of ameliorative amendments
                                   HOLMES V. MOORE

                                     2022-NCSC-122

                                   Opinion of the Court



including the addition of public assistance IDs to the list of qualifying IDs and a

requirement that early voting sites be open on the last Saturday before the election.

The amendment to add public assistance IDs was rejected after Representative Lewis

asserted that there would be no way to impose North Carolina standards on the

federal government. Yet the federal government also controls federal military IDs,

and those IDs were among the acceptable forms of ID originally listed in S.B. 824.

Following the Fourth Circuit’s logic in McCrory, the trial court found the legislature’s

rejection of public assistance IDs “particularly telling.” During the H.B. 589 litigation,

the district court specifically found that the removal of public assistance IDs was

“‘suspect’ because a reasonable legislator [would be] aware of the socioeconomic

disparities endured by African Americans [and] could have surmised African

Americans would be more likely to possess this form of ID.” McCrory, 831 F.3d at

227–28. Although the General Assembly subsequently decided to add public

assistance IDs as a qualifying voter ID via H.B. 1169, this action does not change the

legislature’s intent in enacting S.B. 824. Furthermore, the Saturday early voting

amendment was ruled out of order, and thus it was not voted on at all. Because the

Fourth Circuit in McCrory had found, during the H.B. 589 litigation, that a reduction

in early voting days bore more heavily on African-American voters in North Carolina,

the trial court found the denial of this amendment to be suspicious as well. Id. at 231–

32.
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



¶ 67         Third, the trial court found that S.B. 824 did not demonstrate an intent by the

       General Assembly to cure the racial disparities observed under H.B. 589. Although

       S.B 824 included additional forms of qualifying IDs not allowed in H.B. 589, because

       the legislature did not request data on ID possession rates disaggregated by race,

       lawmakers could not know what, if any, impact the addition of these IDs would have

       on the racial disparities observed under H.B. 589. In the eyes of the trial court,

       without evidence that these additional forms of ID would overcome the existing

       deficiency, their addition was arbitrary. This was especially evident in the varying

       issuance criteria and expiration requirements tied to each acceptable form of ID. For

       example, S.B. 824 accepted federal worker IDs but not public assistance IDs. Also,

       while military IDs, were accepted with no expiration date, free NC Voter IDs had a

       one-year expiration date. Under S.B. 824, driver’s licenses were to be accepted for up

       to a year after their expiration date, but revoked IDs had an entirely different

       timeline; the trial court found this distinction inconsistent because there is no

       difference in the verification quality of either ID. The court found that all these

       examples demonstrated “the lack of reasoning or logic in the legislature’s designation

       of acceptable form of IDs.”

¶ 68         At trial Professor Callanan testified in support of the legislative defendants

       opining that S.B. 824’s list of acceptable IDs did not suggest an intent to favor forms

       of IDs held disproportionately by white voters. At the same time, Professor Callanan
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       offered no information concerning what the General Assembly believed or knew about

       racial disparities when it made the decision to include some forms of ID and not

       others. Professor Callanan also admitted he was unaware of any evidence suggesting

       the General Assembly had looked at the experience of other states when determining

       which forms of ID would be acceptable under S.B. 824. Taken together, this testimony

       supported plaintiffs’ assertion that the General Assembly had not considered any

       updated race-based data before enacting S.B. 824.

¶ 69          The trial court also expressed concerns regarding S.B. 824’s “reasonable

       impediment” provision, finding that this provision did not show an intent by the

       legislature to reduce the burden on voters without a qualifying ID. This conclusion

       was based on testimony which showed that despite H.B. 589’s reasonable impediment

       declaration, voters were at risk for disenfranchisement, and many were excluded

       from political participation. Specifically, over fifteen percent of those who voted via a

       reasonable impediment provisional ballot had their votes rejected. Importantly, the

       trial court found the reasonable impediment provision does not protect all voters who

       lack a qualifying ID. This shortcoming was evidenced during the March 2016 primary

       in which 1,248 voters without acceptable photo IDs cast provisional ballots but did

       not execute a reasonable impediment declaration or otherwise cure their provisional

       ballots. Thus, these votes were not counted despite there being no finding of voter

       fraud or ineligibility to vote.
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



¶ 70         Fourth, the trial court found S.B. 824’s enactment was not a bipartisan effort

       and that the limited Democratic involvement present in S.B. 824’s enactment did not

       serve to normalize the legislative process. This finding was supported by testimony

       from General Assembly members who noted the absence of the bipartisan discussion

       which had often been present in passing other bills. For example, Senator Robinson

       expressed that she did not consider the bill to be bipartisan because she was unable

       to meaningfully engage in discussion with her Republican colleagues or understand

       voters’ concerns. Another General Assembly member, Representative Harrison,

       concluded that the bill was not a bipartisan effort because both parties did not work

       together to craft the legislation for the betterment of North Carolina.

¶ 71         Nonetheless defendants argue that S.B. 824’s legislative history does not

       support an inference of discriminatory intent because passing the bill was a

       bipartisan effort. Defendants support this assertion by stating that “Senator Ford, an

       African American Democrat, was a primary sponsor of S.B. 824.” But under cross-

       examination Senator Ford admitted that at the time he co-sponsored the legislation,

       he had not been caucusing with Democrats and instead was not only considering

       switching political parties, but felt like a “man without a party” and a “person without

       a political home.” Senator Ford also testified that he had agreed to support S.B. 824

       because he thought it would require election officials to provide free photo IDs at all

       early voting sites and at all polling places on Election Day. But as the trial court
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       explained, “Neither is true, thus it appears plausible that Senator Ford himself may

       not have supported S.B. 824” if he had known it did not contain those provisions.

¶ 72         State defendants also argue that the trial court’s findings regarding a lack of

       bipartisan support ignored decisions from other courts in which less support from an

       opposing party was sufficient to demonstrate a lack of discriminatory intent. See, e.g.,

       Lee, 843 F.3d at 603 (“While there was a substantial party split on the vote enacting

       the law, two non-Republicans (one Democrat and one Independent) voted for the

       measure as well”). Yet as noted above, under Arlington Heights what matters are the

       trial court’s findings of fact regarding what is typical for the North Carolina General

       Assembly, not for any other state’s legislature. See Arlington Heights, 429 U.S. at

       269–270. Here, the trial court found the testimony by Representative Harrison and

       Senator Robinson to be significant. Moreover, the correct standard of review in this

       case establishes that a “trial court’s findings of fact . . . are conclusive on appeal if

       there is competent evidence to support them,” and this is true “even [if] the evidence

       could be viewed as supporting a different finding.” In re Estate of Skinner, 370 N.C.

       at 139 (quoting Bailey 348 N.C. at 146). In this case, the trial court’s findings of fact

       are supported by competent evidence: the testimony of General Assembly members

       who related that unlike the passage of other bills, S.B. 824’s passage was not a true

       bipartisan effort.

¶ 73         State defendants also argue that S.B. 824’s amendment process does not
                                        HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       support a finding of discriminatory intent. Specifically, they contend that out of the

       twenty-four amendments offered, thirteen were adopted before enactment. Although

       defendants argue that many of these amendments came from Democratic legislators

       who opposed the law, the trial court noted that while some of these amendments were

       adopted, they were technical in nature rather than substantive. This finding was also

       supported by competent evidence, namely, the testimony of Senator Robinson.

¶ 74         Legislative defendants further argue that the legislative history cannot

       support a finding of racially discriminatory intent because while passing S.B. 824,

       the legislature did not consider racial data like it had done when passing H.B. 589.

       But as found by the trial court the issue was not that race-based data were not

       considered. Instead, the issue was that because the General Assembly was on notice

       that a similar voter ID law, H.B. 589, had a disparate impact on African- American

       voters, the General Assembly’s failure to request any data on how S.B. 824 might

       impact African-American voters was indicative of intent.

¶ 75         Based on the trial court’s supported findings of fact and its analysis under

       Arlington Heights, we hold that S.B. 824’s legislative history supports that S.B. 824

       was passed with the discriminatory intent to target African American voters.

                 IV.   Non-racial Motivations for Enactment of S.B. 824

¶ 76         “Once racial discrimination is shown to have been a ‘substantial’ or ‘motivating’

       factor behind enactment of the law, the burden shifts to the law’s defenders to
                                         HOLMES V. MOORE

                                           2022-NCSC-122

                                         Opinion of the Court



       demonstrate that the law would have been enacted without this factor.” Hunter v.

       Underwood, 471 U.S. 222, 228 (1985). If discriminatory purpose is established, any

       deference previously accorded to the North Carolina General Assembly is no longer

       justified. See Arlington Heights, 429 U.S. at 265–66. To determine whether a law

       would have been enacted without a racially discriminatory motive, this Court must

       consider the “substantiality of the state’s proffered non-racial interest and how well

       the law furthers that interest.” McCrory, 831 F.3d at 233–34 (citing Hunter, 471 U.S.

       at 228–33).

¶ 77         The trial court scrutinized the legislature’s purported motivations for enacting

       S.B. 824 and concluded two things: (1) that the constitutional mandate imposed via

       the amendment could not justify the General Assembly’s actions in passing S.B. 824,

       and (2) even if the General Assembly had an interest in preventing voter fraud, it

       would not have passed S.B. 824 “if it had no disproportionate impact on African

       American voters.” (quoting McCrory, 831 F.3d at 235). The court reasoned that,

       although the amendment to the North Carolina Constitution required the General

       Assembly to pass a voter ID law, nothing in the amendment’s text required passing

       a law that was disproportionately burdensome on African-American voters. The

       constitutional amendment also allowed for exceptions to the law, and even though

       the General Assembly had reason to know that African-American voters would be

       disproportionately affected by S.B. 824, it still chose to pass a law that required the
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       specific IDs African-American voters disproportionately lack.

¶ 78         Regarding the State’s interest in preventing voter fraud, or promoting voter

       confidence in elections, the trial court followed the Fourth Circuit’s precedent in

       McCrory which teaches that these non-racial motivations are not necessarily

       sufficient to justify passage of a voter ID law and that preventing voter fraud may

       not be a neutral justification for a voter ID law. McCrory, 831 F.3d at 235. At this

       stage, because it had been established that race played at least some role in the

       passage of S.B. 824, the proper judicial inquiry required ascertaining whether the

       law would have been passed if it did not have a disproportionate impact on African

       American voters. Id. In answering this question, the trial court found that in North

       Carolina, voter fraud is rare, with only two documented cases of in-person voter fraud

       between 2000 and 2012. From 2015 to 2019, the State Board of Elections only referred

       five cases of alleged voter impersonation fraud to prosecutors. In April 2017, the State

       Board of Elections released an audit of the prior year’s general election which showed

       that “questionable ballots” were only 0.01% of the 4,469,640 total votes cast. Of the

       508 cases of fraudulent voting identified, only one involved the type of in-person

       deception that might be prevented by a voter photo ID law. Thus, the trial court noted,

       there was little evidence that a voter ID law would prevent voter impersonation even

       if such fraudulent behavior was common. Taking this information together, the trial

       court concluded that “voter fraud in North Carolina is almost nonexistent.”
                                        HOLMES V. MOORE

                                          2022-NCSC-122

                                        Opinion of the Court



¶ 79         Also, indicative of the General Assembly’s intent was the fact that prior to the

       enactment of S.B. 824, the General Assembly did not request data on rates of voter

       fraud in North Carolina nor did it ask the State Board of Elections to analyze the

       potential effect S.B. 824 might have on voter fraud. Considering this situation as a

       whole, the trial court explained that lawmakers could have passed a less restrictive

       law that could have sufficiently addressed the small amount of potential voter fraud,

       without bearing as heavily on African American voters. In light of this information,

       the court ultimately concluded that defendants failed to show that S.B. 824 would

       have been passed if it had not produced a disproportionate impact on African-

       American voters. McCrory, 831 F.3d at 235.

¶ 80         Based on the evidence presented to the trial court and the court’s careful

       analysis under the Arlington Heights factors, we hold that S.B. 824 was enacted with

       the discriminatory intent to target African-American voters who were unlikely to vote

       for Republican candidates. In doing so, we do not conclude that the General Assembly

       harbored racial animus; however, we conclude just as the trial court did, that in

       passing S.B. 824, the Republican majority “targeted voters who, based on race, were

       unlikely to vote for the majority party.” Id. at 233. It is important to note that

       although our holding parallels the Fourth Circuit’s holding in McCrory, our

       conclusion is not based on that holding or on our finding that H.B. 589 was also

       enacted with discriminatory intent. Instead, our holding is based on the specific
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       findings of fact made by the trial court which included the disparate impact of S.B.

       824, the historical background of S.B. 824, the sequence of events leading up to S.B.

       824’s passage, and S.B. 824’s legislative history.

¶ 81         Because we have concluded that discriminatory intent was a motivation in

       passing S.B. 824, judicial deference to the legislature is no longer warranted.

       Arlington Heights, 429 U.S. at 265–66. Based on the factual findings made by the

       trial court, we agree that S.B. 824 would not have been passed absent discriminatory

       intent. We also agree that this conclusion is supported by the almost nonexistent

       nature of voter fraud in North Carolina, as well as the fact that the General Assembly

       considered no data on the effect S.B. 824 would have on the General Assembly’s

       purported goals.

¶ 82          Based on this information, we also find support for the trial court’s finding

       that given the rarity of voter fraud in North Carolina, a less restrictive law could have

       been sufficient to deter voter fraud and promote voter confidence in elections had this

       goal been the law’s only actual purpose. In addition to the trial court’s findings, other

       states’ laws are indicative of the General Assembly’s ability to pass a less restrictive

       voter ID law that may not violate North Carolina’s equal protection clause. States

       such as Louisiana and Mississippi have enacted less restrictive voter ID laws, which

       allow individuals to vote without identification as long as they sign an affidavit

       confirming their eligibility to vote. La. Stat. Ann. § 18:562 (2021) (Louisiana’s
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Opinion of the Court



       “Prerequisites to voting” law); Miss. Code. Ann. § 23-15-573 (West 2021)

       (Mississippi’s “Voting by affidavit” law).

¶ 83         Furthermore, many of defendants’ arguments in this case ask this Court to

       rewrite the trial court’s findings of fact. But when the trial court conducts a trial

       without a jury, “the trial court’s findings of fact have the force and effect of a jury

       verdict and are conclusive on appeal if there is competent evidence to support them,

       even [if] the evidence could be viewed as supporting a different finding.” In re Estate

       of Skinner, 370 N.C. at 139 (2017) (quoting Bailey, 348 N.C. at 146). Also, as noted

       above, defendants attempted to analogize the facts of their case to those in other cases

       in which voter ID laws were upheld. Although this is not the appropriate analysis

       under Arlington Heights, we do find it important that those specific voter ID laws

       were not passed in same manner as S.B. 824. See e.g. Lee 843 F.3d. at 603 (stating

       that “the legislative process here was normal, with full debate, and no evidence was

       presented of untoward external pressures or influences affecting the debate”); South

       Carolina v. United States, 898 F. Supp 2d at 44 (observing that “South Carolina

       legislators did not just plow ahead [with the bill] in the face of the data showing a

       racial gap.”)

¶ 84         Accordingly, we affirm the trial court’s final judgment and order and hold that

       S.B. 824 violates article I, section 19 of the North Carolina Constitution because the

       law was enacted with discriminatory intent to disproportionately disenfranchise and
                               HOLMES V. MOORE

                                  2022-NCSC-122

                                Opinion of the Court



burden African-American voters in North Carolina.

      AFFIRMED.
                                        HOLMES V. MOORE

                                           2022-NCSC-122

                                         Berger, J., dissenting




             Justice BERGER dissenting.


¶ 85         In November 2018, the people of North Carolina overwhelmingly amended

       their constitution to include a voter-ID requirement based upon a simple belief —

       that would-be voters should be required to identify themselves prior to casting a

       ballot. Enabling legislation in the form of S.B. 824 was passed to effectuate the

       requirements of that constitutional amendment. S.B. 824 contained various photo

       identification requirements, a provision to provide every voter with a free photo

       identification, and a host of exceptions which allow individuals to vote without an

       identification.

¶ 86         The Fourth Circuit addressed many of the issues presented in the present

       appeal when it reviewed S.B. 824 and concluded that the legislation was not passed

       with discriminatory intent. N.C. State Conf. of the NAACP v. Raymond, 981 F.3d

       295, 305 (4th Cir. 2020). In applying the same Arlington Heights factors the majority

       utilizes today, the court in Raymond determined that when the “proper burden and

       the presumption of good faith are applied, the [complainants] fail to meet their

       burden of showing that the General Assembly acted with discriminatory intent in

       passing the 2018 Voter-ID Law.” Id.

¶ 87         The majority here, however, refuses to follow Raymond. Although the majority

       cites to this case briefly in its 58-page opinion, the majority has determined that it
                                         HOLMES V. MOORE

                                             2022-NCSC-122

                                          Berger, J., dissenting



       will not follow Raymond because “there is no evidence the voters intended the law to

       be passed in its current form.” Supra ¶ 39. The majority apparently overlooks the

       fact that the will of the people is carried out by the legislature. See N.C. State Conf.

       of the NAACP v. Moore, 382 N.C. 129, 2022-NCSC-99, ¶ 26 (“[i]n the system of

       government      our    constitution     prescribes,         the legislature represents   the

       untrammeled will of the people” (cleaned up)).

¶ 88         The majority and the trial court make the same legal mistakes for which the

       federal district court’s ruling was rebuked by the Fourth Circuit in Raymond: they

       misapply Abbott v. Perez, 138 S. Ct. 2305 (2018), fail to credit the legislature with the

       presumption of good faith, and place no burden on plaintiffs. The legislature was

       required to pass enabling legislation by virtue of the constitutional amendment

       authorized by the people. This important procedural event, which is discussed at

       length in Raymond, is all but dismissed by the majority in its analysis. Moreover,

       the majority affords no presumption of good faith, even though S.B. 824 is far less

       restrictive than what could have been passed under the plain language of the

       constitutional amendment.

¶ 89         The plain language of S.B. 824 shows no intent to discriminate against any

       group or individual, and there is no evidence that S.B. 824 was passed with race in

       mind, let alone a racially discriminatory intent. The majority relies, as it must, on a

       misapplication of relevant case law and on its own inferences to reach a contrary
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Berger, J., dissenting



       result. As in Raymond, the lower court’s final judgment and order should be reversed,

       and I respectfully dissent because “fundamental legal errors . . . permeate [the

       majority] opinion.” Raymond, 981 F.3d at 310–11.

                          I.   Factual and Procedural Background

¶ 90         “All political power is vested in and derived from the people; all government of

       right originates from the people, is founded upon their will only, and is instituted

       solely for the good of the whole.” N.C. Const. art. I, § 2. The people of this state

       exercised that inherent political power in November 2018 when they voted to amend

       our Constitution to include a voter ID requirement.1 That amendment states in part:

       “[v]oters offering to vote in person shall present photographic identification before

       voting.” N.C. Const. art. VI, § 2(4). It also states the “General Assembly shall enact

       general laws governing the requirements of such photographic identification, which

       may include exceptions.” Id.

¶ 91         To comply with the requirements of article VI, section 2(4) of the North

       Carolina Constitution, the General Assembly passed North Carolina Session Law

       2018-144, An Act to Implement the Constitutional Amendment Requiring

       Photographic Identification to Vote (S.B. 824). S.B. 824 requires registered voters to

       present either a valid, unexpired: (1) North Carolina driver’s license; (2) North



             1  See generally N.C. State Conf. of the NAACP v. Moore, 382 N.C. 129, 2022-NCSC-99
       (Berger, J., dissenting).
                                          HOLMES V. MOORE

                                            2022-NCSC-122

                                          Berger, J., dissenting



       Carolina nonoperator’s ID; (3) United States passport; (4) North Carolina voter photo

       ID card; (5) tribal enrollment card issued by a State or federal recognized tribe; (6)

       student ID card issued by any statutorily-defined eligible institution; (7) employee ID

       card issued by a state or local government entity; or (8) out-of-state driver’s license or

       nonoperator’s ID if the voter’s registration was within ninety days of the election. Or,

       regardless of expiry, voters may present a: (1) military ID issued by the United States

       government; (2) a veterans ID card issued by the United States Department of

       Veterans Affairs; or (3) any of the aforementioned IDs of a voter older than sixty-five,

       so long as the ID was unexpired at the time of the voter’s sixty-fifth birthday. S.B.

       824 § 1.2(a).

¶ 92         The new law further requires the State to provide a free voter ID if requested

       by a registered voter.     S.B. 824 § 1.1(a).      Voters need not submit any official

       documentation to receive these free IDs. Id. Instead, individuals seeking a free ID

       only need to provide their “name,” “date of birth, and the last four digits of [their]

       social security number.” Id.

¶ 93         In fact, despite the common misunderstanding of what the voter ID law entails,

       and despite the majority’s mischaracterization of the law, S.B. 824 specifically states

       that “[a]ll registered voters will be allowed to vote with our without a photo ID card.”

       S.B. 824 § 1.5(a). This is so because the law contains multiple exceptions to the photo

       ID requirements, including a religious objection exception and a reasonable
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Berger, J., dissenting



       impediment exception. S.B. 824 § 1.2(a). The reasonable impediment exception

       allows voters to cast a provisional ballot without a photo ID, so long as they complete

       an affidavit at the voting location. S.B. 824 § 1.2(a).

¶ 94         After the enactment of S.B. 824, plaintiffs filed a suit facially challenging the

       law in Wake County Superior Court. Plaintiffs alleged, among other arguments, that

       S.B. 824 violates the equal protection clause of the North Carolina Constitution. See

       N.C. Const. art. I, § 19. Plaintiffs moved for a preliminary injunction, seeking to

       prevent the implementation of S.B. 824 until their claims were determined on the

       merits. Defendants answered and moved to dismiss, and the case was transferred to

       a three-judge panel on March 14, 2019. In July 2019 the panel dismissed all of

       plaintiffs’ claims except the equal protection claim. A majority of the panel also

       denied plaintiffs’ motion for a preliminary injunction, with one judge dissenting.

¶ 95         Plaintiffs appealed the denial of the preliminary injunction, and the Court of

       Appeals reversed the three-judge panel’s decision on February 18, 2020. Holmes v.

       Moore, 270 N.C. App. 7, 36, 840 S.E.2d 244, 266–67 (2020). Accordingly, the trial

       court issued the preliminary injunction on August 10, 2020, and then held a trial on

       the merits of plaintiffs’ equal protection claim. In September 2021, a majority of the

       three-judge panel ruled in plaintiffs’ favor and held that S.B. 824 violated the equal

       protection clause of our constitution because it was enacted with discriminatory

       intent. The panel then permanently enjoined enforcement of the law. One judge on
                                            HOLMES V. MOORE

                                               2022-NCSC-122

                                            Berger, J., dissenting



       the panel dissented, and defendants timely appealed to the Court of Appeals.

       However, before the matter could be considered by the Court of Appeals, plaintiffs

       petitioned this Court for expedited review prior to a determination by the Court of

       Appeals.2

¶ 96          On appeal, defendants argue that the panel erred in finding that S.B. 824 was

       enacted with discriminatory intent and erred in concluding that S.B. 824 violated the

       equal protection clause.

                                            II.    Analysis

       A. Introduction

¶ 97          It is well-settled that the proper exercise of our judicial power requires great

       deference to acts of the General Assembly, as the legislature’s enactment of statutes

       is the sacrosanct fulfillment of the people’s will. “[P]ower remains with the people

       and is exercised through the General Assembly, which functions as the arm of the

       electorate. An act of the people’s elected representatives is thus an act of the people



              2 This Court granted expedited review even though the constitutional claim in North
       Carolina State Conference of the NAACP v. Moore, 382 N.C. 129, 2022-NCSC-99, had not
       been resolved and remand is still pending in the trial court. One might contend that this
       grant of expedited review was a concrete example of this Court, as Justice Earls stated in a
       recent interview, “wielding power based on our own political views.” ‘Ramifications are
       substantial.’ How Republicans gained a lasting grip on the NC Supreme Court, WRAL (Nov.
       13, 2022), https://www.wral.com/ramifications-are-substantial-how-republicans-gained-a-
       lasting-grip-on-the-nc-supreme-court/20570554/. Indeed, many North Carolinians would
       agree with Justice Earls that this is “a whole different notion of justice” and that the outcome
       of this case was wholly “depend[ent] on what year [a party] brings [its] case” or when the
       majority decided to hear this matter.
                                             HOLMES V. MOORE

                                                2022-NCSC-122

                                             Berger, J., dissenting



       and is presumed valid unless it conflicts with the Constitution.” Pope v. Easley, 354

       N.C. 544, 546, 556 S.E.2d 265, 267 (2001) (per curiam) (citing McIntyre v. Clarkson,

       254 N.C. 510, 515, 119 S.E.2d 888, 891–92 (1961)). Thus,

                      we presume that laws enacted by the General Assembly
                      are constitutional, and we will not declare a law invalid
                      unless we determine that it is unconstitutional beyond a
                      reasonable doubt. It is the burden of the proponent of a
                      finding of facial unconstitutionality to prove beyond a
                      reasonable doubt that an act of the General Assembly is
                      unconstitutional in every sense.

       State v. Strudwick, 379 N.C. 94, 2021-NCSC-127, ¶ 12 (cleaned up).3

¶ 98          Although “the trial court’s findings of fact ‘are conclusive on appeal if supported

       by competent evidence, even if the evidence is conflicting,’ ” State v. Parisi, 372 N.C.

       639, 649, 831 S.E.2d 236, 243 (2019) (quoting State v. Eason, 336 N.C. 730, 745, 445

       S.E.2d 917, 926 (1994)), this Court must review de novo the trial court’s conclusion

       that S.B. 824 violates our equal protection clause. See State v. Romano, 369 N.C. 678,

       685, 800 S.E.2d 644, 649 (2017) (“Whether a statute is constitutional is a question of

       law that this Court reviews de novo.”).



              3 It is difficult to imagine how enabling legislation which is less restrictive than what
       is called for in the constitution could conflict with that same constitution. Compare N.C.
       Const. art. VI, § 2(4) (“Voters offering to vote in person shall present photographic
       identification before voting.”), with S.B. 824 § 1.5(a) (“All registered voters will be allowed to
       vote with our without a photo ID card.”). Although there have been no challenges to the
       constitutionality of S.B. 824 on the grounds that it conflicts with article VI, section 2(4), one
       could argue that the exceptions to the photo identification requirement potentially render the
       constitutional provision a nullity.
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                           Berger, J., dissenting



        B. Equal Protection and McCrory

¶ 99          “No person shall be denied the equal protection of the laws; nor shall any

        person be subjected to discrimination by the State because of race, color, religion, or

        national origin.”   N.C. Const. art. I, § 19.       “This Court’s analysis of the State

        Constitution’s Equal Protection Clause generally follows the analysis of the Supreme

        Court of the United States in interpreting the corresponding federal clause.”

        Blankenship v. Bartlett, 363 N.C. 518, 522, 681 S.E.2d 759, 762 (2009). “However, in

        the construction of the provision of the State Constitution, the meaning given by the

        Supreme Court of the United States to even an identical term in the Constitution of

        the United States is, though highly persuasive, not binding upon this Court.” Bulova

        Watch Co. v. Brand Distribs. of N. Wilkesboro, Inc., 285 N.C. 467, 474, 206 S.E.2d

        141, 146 (1974). Accordingly, it is this Court’s duty here to review whether plaintiffs

        have proven beyond a reasonable doubt that S.B. 824 violates our Constitution, and

        in so doing, it is appropriate for this Court to consider federal precedent.

¶ 100         “Proof of racially discriminatory intent or purpose is required to show a

        violation of the Equal Protection Clause.” Vill. of Arlington Heights v. Metro. Hous.

        Dev. Corp., 429 U.S. 252, 265, 97 S. Ct. 555, 563 (1977). “Whenever a challenger

        claims that a state law was enacted with discriminatory intent, the burden of proof

        lies with the challenger, not the State.” Abbott, 138 S. Ct. at 2324 (citing Reno v.

        Bossier Parish Sch. Bd., 520 U.S. 471, 481, 117 S. Ct. 1491, 1499 (1997)). To meet
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                          Berger, J., dissenting



        this burden under the federal analytical framework, plaintiffs “must prove by a

        preponderance of the evidence that racial discrimination was a substantial or

        motivating factor” in the enactment of the challenged legislation.           Hunter v.

        Underwood, 471 U.S. 222, 225, 105 S. Ct. 1916, 1918 (1985) (quoting Underwood v.

        Hunter, 730 F.2d 614, 617 (11th Cir. 1984)).

¶ 101         In Arlington Heights, the Supreme Court of the United States established a

        non-exhaustive list of evidentiary sources plaintiffs may use to establish

        discriminatory intent. Whether the legislation “ ‘bears more heavily on one race than

        another’ may provide an important starting point,” Arlington Heights, 429 U.S. at

        266, 97 S. Ct. at 564 (quoting Washington v. Davis, 426 U.S. 229, 242, 96 S. Ct. 2040,

        2049 (1976)), however, “official action will not be held unconstitutional solely because

        it results in a racially disproportionate impact,” id. at 264–65, 97 S. Ct. at 563. In

        addition to any possible disparate impact, courts should also consider “[t]he historical

        background of the decision,” the “specific sequence of events leading up the challenged

        decision,” and the challenged action’s “legislative or administrative history.” Id. at

        267–68, 97 S. Ct. at 564–65.

¶ 102         The Fourth Circuit applied these factors to an act of our General Assembly in

        North Carolina State Conference of the NAACP v. McCrory, 831 F.3d 204 (4th Cir.

        2016). As the panel below relied heavily, if not entirely, on McCrory, and as the

        majority today affirms this improper analytical reliance, it is necessary to review the
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                          Berger, J., dissenting



        specifics of that case.

¶ 103          In McCrory, the plaintiffs challenged various voting provisions contained in a

        2013 omnibus bill enacted by North Carolina’s General Assembly, including a voter

        ID provision, alleging that the law had been enacted with discriminatory intent. The

        2013 omnibus law was enacted shortly after the Supreme Court of the United States

        “invalidated the preclearance coverage formula,” a federal statutory mechanism that

        required North Carolina, and other states with histories of racially motivated voter

        suppression laws, to seek preclearance with the United States Department of Justice

        before enacting new voting laws. McCrory, 831 F.3d at 216 (citing Shelby County v.

        Holder, 570 U.S. 529, 557, 133 S. Ct. 2612, 2631 (2013)). At the conclusion of trial,

        the district court found that the 2013 omnibus law was not enacted with

        discriminatory intent and entered judgment against the plaintiffs on all of their

        claims. Id. at 219.

¶ 104          On appeal, the Fourth Circuit noted that the “ultimate question” was whether

        “the legislature enact[ed] a law ‘because of,’ and not ‘in spite of,’ its discriminatory

        effect.” Id. at 220. In concluding that the 2013 omnibus law was enacted because of

        its discriminatory effect, i.e., with discriminatory intent, the Fourth Circuit

        determined that the “undisputed” facts regarding the “sequence of events leading up

        to the challenged decision” were “devastating.” Id. at 227 (quoting Arlington Heights,

        429 U.S. at 267, 97 S. Ct. 555). The court noted that:
                     HOLMES V. MOORE

                       2022-NCSC-122

                     Berger, J., dissenting



[T]he district court found, prior to enactment of SL 2013-
381, the legislature requested and received racial data as
to usage of the practices changed by the proposed law.

      This data showed that African Americans
disproportionately lacked the most common kind of photo
ID, those issued by the Department of Motor Vehicles
(DMV). The pre-Shelby County version of SL 2013-381
provided that all government-issued IDs, even many that
had been expired, would satisfy the requirement as an
alternative to DMV-issued photo IDs. After Shelby County,
with race data in hand, the legislature amended the bill to
exclude many of the alternative photo IDs used by African
Americans.

      The district court found that, prior to enactment of
SL 2013-381, legislators also requested data as to the racial
breakdown of early voting usage. . . .

       The racial data provided to the legislators revealed
that African Americans disproportionately used early
voting in both 2008 and 2012. In particular, African
Americans disproportionately used the first seven days of
early voting. After receipt of this racial data, the General
Assembly amended the bill to eliminate the first week of
early voting, shortening the total early voting period from
seventeen to ten days. As a result, SL 2013-381 also
eliminated one of two “souls-to-the-polls” Sundays in which
African American churches provided transportation to
voters.

       The district court found that legislators similarly
requested data as to the racial makeup of same-day
registrants. . . .

       The legislature’s racial data demonstrated that, as
the district court found, it is indisputable that African
American voters disproportionately used same-day
registration when it was available. . . . [I]n-person
assistance likely would disproportionately benefit African
Americans. SL 2013-381 eliminated same-day registration.
                                          HOLMES V. MOORE

                                            2022-NCSC-122

                                          Berger, J., dissenting



                           Legislators additionally requested a racial
                     breakdown of provisional voting, including out-of-precinct
                     voting. . . .

                            The district court found that the racial data revealed
                     that African Americans disproportionately voted
                     provisionally. . . . With SL 2013-381, the General Assembly
                     altogether eliminated out-of-precinct voting.

                           African Americans also disproportionately used
                     preregistration. . . . SL 2013-381 eliminated it.

        Id. at 216–18 (cleaned up).

¶ 105          “In sum, relying on this racial data, the General Assembly enacted legislation

        restricting all—and only—practices disproportionately used by African Americans.”

        Id. at 230. The Fourth Circuit determined that “[t]he district court erred in refusing

        to draw the obvious inference that this sequence of events signals discriminatory

        intent.” Id. at 227. Accordingly, the Fourth Circuit concluded that, “at least in part,

        discriminatory racial intent motivated the enactment of” the 2013 omnibus law. Id.

        at 233. Because the plaintiffs carried their burden of establishing discriminatory

        intent, and because the State had failed to show that the challenged provisions would

        have been enacted without discriminatory intent, the court reversed the district

        court’s judgment and remanded the case “for entry of an order enjoining the

        implementation” of the challenged voting provisions of the 2013 omnibus law. Id. at

        242.

        C. The Presumption of Good Faith

¶ 106          Two years after the Fourth Circuit’s decision in McCrory, the Supreme Court
                                           HOLMES V. MOORE

                                             2022-NCSC-122

                                           Berger, J., dissenting



        of the United States provided clarification to the discriminatory intent analysis that

        is especially relevant here. In Abbott, 138 S. Ct. 2305, the Court emphasized that

        “the ‘good faith of [the] legislature must be presumed’ ” regardless of a prior finding

        of discriminatory intent. 138 S. Ct. at 2324 (alteration in original) (quoting Miller v.

        Johnson, 515 U.S. 900, 915, 115 S. Ct. 2475, 2488 (1995)).

¶ 107         In addition to carrying the burden of proving that a legislature acted with

        discriminatory intent, plaintiffs challenging state legislation as violative of the equal

        protection clause must also overcome “the presumption of legislative good faith.” Id.

        “[T]his judicial deference is no longer justified” only if such plaintiffs “pro[ve] that a

        discriminatory purpose has been a motivating factor” in the legislation’s enactment.

        Arlington Heights, 429 U.S. at 265–66, 97 S. Ct. at 563. If, and only if, plaintiffs

        overcome this presumption and prove by a preponderance of the evidence that

        discriminatory intent was a motivating factor will “the burden shift[ ] to the law’s

        defenders to demonstrate that the law would have been enacted without this factor.”

        Hunter, 471 U.S. at 228, 105 S. Ct. at 1920.

¶ 108         In Abbott, the Court reversed the decision of a three-judge panel of the Western

        District of Texas because that panel imputed past discriminatory intent to the then-

        sitting legislature and thereby failed to presume good faith.

                           The allocation of the burden of proof and the
                     presumption of legislative good faith are not changed by a
                     finding of past discrimination. Past discrimination cannot,
                     in the manner of original sin, condemn governmental
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                           Berger, J., dissenting



                      action that is not itself unlawful. The ultimate question
                      remains whether a discriminatory intent has been proved
                      in a given case. The historical background of a legislative
                      enactment is one evidentiary source relevant to the
                      question of intent. But we have never suggested that past
                      discrimination flips the evidentiary burden on its head.

        Abbott, 138 S. Ct. at 2324–25 (cleaned up).

¶ 109           The Court noted that the three-judge panel “referred repeatedly to the 2013

        Legislature’s duty to expiate its predecessor’s bad intent” and concluded that the

        “Texas court’s references to the need to ‘cure’ the earlier Legislature’s ‘taint’ cannot

        be dismissed as stray comments.” Id. at 2325. Although the Court stated that “a

        district court’s finding of fact on the question of discriminatory intent is reviewed for

        clear error,” it nonetheless reversed the panel because “when a finding of fact is based

        on the application of an incorrect burden of proof, the finding cannot stand.” Id. at

        2326.

        D. Federal Application of the Presumption to S.B. 824

¶ 110           As is especially relevant here, though almost completely ignored by the

        majority, Abbott’s guidance on the presumption of good faith and a challenger’s

        burden has already been applied to S.B. 824, the very law challenged in this case. In

        Raymond, 981 F.3d 295, the Fourth Circuit reviewed a decision of the United States

        District Court for the Middle District of North Carolina granting the plaintiffs’ motion

        for a preliminary injunction enjoining enforcement of S.B. 824.          The plaintiffs

        challenged S.B. 824 under the federal Equal Protection Clause, alleging that the law
                                          HOLMES V. MOORE

                                            2022-NCSC-122

                                          Berger, J., dissenting



        had been enacted with discriminatory intent. Id. at 301. The plaintiffs moved for a

        preliminary injunction of the law, and the district court granted the injunction after

        concluding that the plaintiffs “were likely to succeed on their constitutional claims.”

        Id.

¶ 111         The Fourth Circuit sharply rebuked the district court and reversed “because of

        the fundamental legal errors that permeate the [district court’s] opinion.” Id. at 310–

        11. Principal among these fundamental errors was that the district court “considered

        the General Assembly’s discriminatory intent in passing the 2013 Omnibus Law to

        be effectively dispositive of its intent in passing the 2018 Voter-ID Law.” Id. at 303.

        The court stated:

                            The district court here made the same mistake as
                     the panel in Abbott without even trying to distinguish the
                     Supreme Court’s holding. . . . [T]he district court noted that
                     the General Assembly did not “try[ ] to cleanse the
                     discriminatory taint,” or “tak[e] steps to purge the taint of
                     discriminatory intent.” . . .

                           The district court penalized the General Assembly
                     because of who they were, instead of what they did. When
                     discussing the sequence of events leading up to the 2018
                     Voter-ID Law’s enactment, the district court discounted
                     the normalcy of the legislative process to focus on who
                     drafted and passed the law.

        Id. at 304 (first quoting N.C. State Conf. of the NAACP v. Cooper, 430 F. Supp. 3d 15,

        43 (M.D.N.C. 2019), then quoting id. at 35).

¶ 112         The Fourth Circuit explicitly disavowed the district court’s inappropriate focus
                                         HOLMES V. MOORE

                                            2022-NCSC-122

                                          Berger, J., dissenting



        on who passed S.B. 824:

                            The question of who reared its head again in the
                     court’s discussion of the 2018 Voter-ID Law’s legislative
                     history. In that section, the district court emphasized that
                     the General Assembly’s positions had “remained virtually
                     unchanged” between McCrory and the enactment of the
                     2018 Voter-ID law. And the court assumed that the racial
                     data remained in the minds of the legislators: “[T]hey need
                     not have had racial data in hand to still have it in mind.”
                     By focusing on who passed the 2018 Voter-ID Law and
                     requiring the General Assembly to purge the taint of the
                     prior law, the district court flipped the burden and
                     disregarded Abbott’s presumption.

        Id. at 304–05 (alteration in original) (quoting Cooper, 430 F. Supp. 3d at 33–35).

¶ 113         The district court’s analytical reliance on who passed S.B. 824 “also overlooked

        the state constitutional amendment” that “required the enactment of a voter-ID law

        and designated to the General Assembly the task of enacting the law.” Id. at 305

        (citing N.C. Const. art. VI, § 2(4)).       Because the amendment “served as an

        independent intervening event between the General Assembly’s passage of the 2013

        Omnibus Law and its enactment of the 2018 Voter-ID Law,” article VI, section 2(4)

        of our Constitution “undercut[ ] the district court’s tenuous ‘who’ argument.” Id.

¶ 114         The Fourth Circuit determined that “[o]nce the proper burden and the

        presumption of good faith are applied, the Challengers fail to meet their burden of

        showing that the General Assembly acted with discriminatory intent in passing the

        2018 Voter-ID Law.” Id. In reaching this conclusion, the court clarified that although

        “North Carolina’s historical background,” including the 2013 omnibus law, “favors
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                          Berger, J., dissenting



        finding discriminatory intent, the facts considered under the remaining Arlington

        Heights factors—the sequence of events leading to enactment, legislative history, and

        disparate impact—cannot support finding discriminatory intent.” Id. (cleaned up).

¶ 115         First, the court analyzed “the sequence of events leading to the enactment of

        the 2018 Voter-ID Law.” Id. Noting that S.B. 824 “underwent five days of legislative

        debate,” “was permitted time for public comment,” and “enjoyed bipartisan support,”

        the court determined that “the enactment was not the ‘abrupt’ or ‘hurried’ process

        that characterized the passage of the 2013 Omnibus Law.” Id. at 305–06 (citing

        McCrory, 831 F.3d at 228–29).

¶ 116         Next, the court analyzed “the 2018 Voter-ID Law’s legislative history,” which

        the district court found “supported finding discriminatory intent” because

        “Republican legislative leaders strongly opposed McCrory, remained committed to

        passing a voter-ID law that would withstand future court challenges, and did not

        change their positions, goals, or motivations between the passage of the 2013

        Omnibus Law and the 2018 Voter-ID Law.”               Id. at 307.   The Fourth Circuit

        repudiated the district court’s reasoning because its findings “impermissibly

        stemmed from the comments of a few individual legislators and relied too heavily on

        comments made by the bill’s opponents.” Id. (cleaned up). The court also stated that

        the district court’s reasoning “go[es] against inferring ‘good faith’ on the part of the

        legislature, which we are required to do: decrying a court opinion holding that you
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                           Berger, J., dissenting



        acted improperly in the past is not evidence that you have acted improperly again.”

        Id. Noting that “[n]othing here suggests that the General Assembly used racial

        voting data to disproportionately target minority voters ‘with surgical precision,’ ” the

        court concluded that S.B. 824’s legislative history did not suggest discriminatory

        intent. Id. at 308–09.

¶ 117         Finally, the Fourth Circuit analyzed “the racial impact of the 2018 Voter-ID

        Law.” Id. at 309. While the court “accept[ed] the district court’s finding that minority

        voters disproportionately lack the types of ID required” by S.B. 824, it found

        significant that the law “contains three provisions that go ‘out of [their] way to make

        its impact as burden-free as possible.’ ” Id. (second alteration in original) (quoting

        Lee v. Va. State Bd. of Elections, 843 F.3d 592, 603 (4th Cir. 2016)).

                     First, the law provides for registered voters to receive free
                     voter-ID cards without the need for corroborating
                     documentation. Second, registered voters who arrive to the
                     polls without a qualifying ID may fill out a provisional
                     ballot and their votes will be counted if they later produce
                     a qualifying ID at the county elections board. Third, people
                     with religious objections, survivors of recent natural
                     disasters, and those with reasonable impediments may
                     cast a provisional ballot after completing an affidavit that
                     affirms their identity and their reason for not producing an
                     ID. Their votes must be counted unless the county board of
                     elections has grounds to believe the affidavit is false.

        Id. (cleaned up).

¶ 118         The Fourth Circuit noted that, because of these various mitigating provisions,

        “the 2018 Voter-ID law is more protective of the right to vote than other states’ voter-
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                           Berger, J., dissenting



        ID laws that courts have approved.” Id. at 310.

                     In Lee v. Virginia State Board of Elections, we upheld
                     Virginia’s voter-ID law that only included two of these
                     mitigating features—free voter IDs available without
                     corroborating documentation and provisional voting
                     subjected to ‘cure.’ Likewise, in South Carolina v. United
                     States, the District Court of the District of Columbia
                     precleared South Carolina’s voter-ID law that included a
                     different combination of two mitigating features—free
                     voter IDs available without corroborating documentation
                     and a reasonable impediment procedure. And recently, the
                     Eleventh Circuit, in Greater Birmingham Ministries v.
                     Secretary of State for the State of Alabama, upheld
                     Alabama’s Voter-ID law that included . . . mitigating
                     features—free voter IDs that require corroborating
                     documentation and provisional voting subject to ‘cure.’
                     Given these cases, it is hard to say that the 2018 Voter-ID
                     Law does not sufficiently go out of its way to make its
                     impact as burden-free as possible.

        Id. (cleaned up).

¶ 119         Because of these mitigating provisions, the court determined that any

        disparate impact of S.B. 824 did not evidence any discriminatory intent by the

        General Assembly. The Fourth Circuit reversed the district court, but not because

        “[the district court] weighed the evidence before it differently than [the Fourth

        Circuit] would.”    Id.   Rather, the court reversed the district court’s grant of a

        preliminary injunction “because of the fundamental legal errors that permeate the

        opinion—the flipping of the burden of proof and the failure to provide the

        presumption of legislative good faith—that irrevocably affected its outcome.” Id. at

        310–11. The district court “abused its discretion” because “it considered the North
                                          HOLMES V. MOORE

                                            2022-NCSC-122

                                          Berger, J., dissenting



        Carolina General Assembly’s past conduct to bear so heavily on its later acts that it

        was virtually impossible for it to pass a voter-ID law that meets constitutional

        muster.” Id. at 311.

        E. The Decision Below and the Majority Opinion

¶ 120         With the relevant history and legal framework established, the errors in the

        panel’s decision below become evident. A majority of the three-judge panel found “the

        evidence at trial sufficient to show” that the enactment of S.B. 824 was motivated at

        least in part by discriminatory intent. The panel also found that the State “failed to

        prove . . . that S.B. 824 would have been enacted in its present form if it did not tend

        to discriminate against African American voters.” Based on these findings, the panel

        held that S.B. 824 “was in enacted in violation of the North Carolina Constitution”

        and permanently enjoined its enforcement.

¶ 121         Defendants argue, in part, that the panel below erred because (1) S.B. 824 does

        not disparately impact African-American voters; (2) the sequence of events around

        the passage of S.B. 824 does not show discriminatory purpose; and (3) S.B. 824’s

        legislative history does not support a finding of discriminatory intent.

¶ 122         The panel’s decision should be reversed because of the “fundamental legal

        errors” that both “permeate the [trial court’s] opinion” and render its determination

        constitutionally unsound. Raymond, 981 F.3d at 310–11. Rather than recognizing

        the legal errors committed by the lower court, the majority side-steps these issues in
                                            HOLMES V. MOORE

                                              2022-NCSC-122

                                            Berger, J., dissenting



        order to affirm the trial court’s factual findings, which are themselves unsupported

        by competent evidence.        In doing so, they fail to abide by the directly on-point

        guidance of the Supreme Court of the United States that “when a finding of fact is

        based on the application of an incorrect burden of proof, the finding cannot stand.”

        Abbott, 138 S. Ct. at 2326.

¶ 123         The panel below stated in its conclusions of law that: (1) “The Historical

        Background of Senate Bill 824 Strongly Supports an Inference of Discriminatory

        Intent”; (2) “The Sequence of Events Leading Up to the Enactment of S.B. 824 Gives

        Rise to a Strong Inference of Impermissible Intent”; (3) “The Legislative History

        Supports the Conclusion that Racial Discrimination Was a Motivating Factor in the

        Enactment of S.B. 824”; and (4) “The Impact of the Official Action is a Disparate

        Burden on Black Voters.” While the trial court at least managed to organize its

        conclusions around the Arlington Heights framework, its compliance with Supreme

        Court precedent begins and ends there.

¶ 124         In its conclusions of law, the panel cites Arlington Heights, a forty-five-year-

        old Supreme Court case, a total of eleven times. It fails to cite Abbott, a four-year-old

        Supreme Court case, at all. It cites McCrory, a six-year-old Fourth Circuit case, a

        total of twenty times. It cites Raymond, a two-year-old Fourth Circuit case, a total of

        one time—and that citation is to a portion of Raymond that cites McCrory and is

        irrelevant to the holding or reasoning in Raymond. Similarly, the majority opinion
                                           HOLMES V. MOORE

                                             2022-NCSC-122

                                           Berger, J., dissenting



        of this Court cites Arlington Heights twenty-nine times, McCrory thirteen times,

        Abbott seven times, and Raymond only four times.

¶ 125          Stated another way, the trial court completely ignored Raymond and Abbott,

        which could not be more on point. As noted above, the Supreme Court of the United

        States in Abbott reversed the decision of a three-judge panel because it imputed past

        discriminatory intent to the then-sitting legislature and thereby failed to presume

        good faith. In Raymond, the Fourth Circuit reversed the decision of the district court

        because it imputed the discriminatory intent of the 2013 General Assembly to the

        2018 General Assembly and thereby failed to presume the good faith of the legislature

        that enacted S.B. 824—the legislation at issue in this case.

¶ 126         The order below does not even mention the presumption of legislative good

        faith, let alone apply it. In fact, one of the order’s headings reads, “The Design of S.B.

        824 Does Not Evince an Intent by the General Assembly to Cure Racial Disparities

        Observed Under H.B. 589.” The Supreme Court’s precedent is clear:

                            The allocation of the burden of proof and the
                     presumption of legislative good faith are not changed by a
                     finding of past discrimination. Past discrimination cannot,
                     in the manner of original sin, condemn governmental action
                     that is not itself unlawful. The ultimate question remains
                     whether a discriminatory intent has been proved in a given
                     case. The historical background of a legislative enactment
                     is one evidentiary source relevant to the question of intent.
                     But we have never suggested that past discrimination flips
                     the evidentiary burden on its head.

        Abbott, 138 S. Ct. at 2324–25 (cleaned up) (emphases added).
                                           HOLMES V. MOORE

                                             2022-NCSC-122

                                           Berger, J., dissenting



¶ 127         The panel “made the same mistake as the panel in Abbott without even trying

        to distinguish the Supreme Court’s holding.” Raymond, 981 F.3d at 304. To rely so

        heavily on a Fourth Circuit case holding a prior law unconstitutional, while

        completely ignoring not only Supreme Court precedent, but also a Fourth Circuit case

        holding this very law constitutional, is error of the gravest kind. As in Abbott, “when

        a finding of fact is based on the application of an incorrect burden of proof, the finding

        cannot stand.” Abbott, 138 S. Ct. at 2326.

¶ 128         Further, even if the panel had applied the correct burden of proof, the

        dissenting judge below correctly noted that the panel’s factual findings are not

        supported by competent evidence and do not support the panel’s legal conclusions.

¶ 129         First, plaintiffs failed to produce any witness who could testify to the General

        Assembly’s alleged discriminatory intent or rebut the presumption of good faith.

        Representative Harrison, plaintiffs’ own witness, testified that she “cannot say that

        racial bias entered into [passage of S.B. 824] and [she] would not say that racial bias

        entered into [passage of S.B. 824].” As aptly put by the dissenting judge below, “[i]f

        [p]laintiffs’ own witness, who was in the General Assembly and actively participated

        in the passage of this legislation, did not then and does not now attribute the passage

        of S.B. 824 with any discriminatory intent, then this Court certainly will not either.”

¶ 130         In addition, the panel’s factual findings regarding both the sequence of events

        leading to the enactment of S.B. 824 and the legislative history of S.B. 824 fail to
                                          HOLMES V. MOORE

                                            2022-NCSC-122

                                          Berger, J., dissenting



        properly consider and credit the crucial importance of the voter-ID amendment.

        Because this amendment created a positive constitutional duty for the General

        Assembly to pass a voter-ID law, enabling legislation was mandatory, not optional.

        The evidence plainly shows an intent to comply with the people’s will and the North

        Carolina Constitution, not discriminatory intent.

¶ 131         Also, the panel’s factual finding that S.B. 824 will result in disparate impact

        on the basis of race is wholly without evidentiary support. S.B. 824 allows all would-

        be voters in North Carolina to vote either with or without an ID. Plaintiffs failed to

        produce any concrete evidence that either they, or any other citizen of this state,

        would not be able to exercise their right to vote, or would otherwise be precluded from

        voting due to passage of S.B. 824. Any would-be voter can vote without an ID if they

        submit a reasonable impediment declaration, which may only be rejected if the county

        board of elections, after considering all relevant evidence in the light most favorable

        to the would-be voter, unanimously determines that the declaration is false.

¶ 132         It is undisputed that every legal vote should be counted.         In a footnote,

        however, the majority seems to suggest that votes which are not lawfully cast should

        nonetheless be counted. This notion that the right to vote is somehow divorced from

        a voter’s responsibility to comply with the law is troubling. As stated by the Supreme

        Court of the United States when reviewing an Indiana law requiring voter ID,

                     A photo identification requirement imposes some burdens
                     on voters that other methods of identification do not share.
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                           Berger, J., dissenting



                     For example, a voter may lose his photo identification, may
                     have his wallet stolen on the way to the polls, or may not
                     resemble the photo in the identification because he recently
                     grew a beard. Burdens of that sort arising from life’s
                     vagaries, however, are neither so serious nor so frequent as
                     to raise any question about the constitutionality of SEA
                     483; the availability of the right to cast a provisional ballot
                     provides an adequate remedy for problems of that
                     character.

                     The burdens that are relevant to the issue before us are
                     those imposed on persons who are eligible to vote but do
                     not possess a current photo identification that complies
                     with the requirements of SEA 483. The fact that most
                     voters already possess a valid driver’s license, or some
                     other form of acceptable identification, would not save the
                     statute under our reasoning in Harper, if the State
                     required voters to pay a tax or a fee to obtain a new photo
                     identification. But just as other States provide free voter
                     registration cards, the photo identification cards issued by
                     Indiana’s BMV are also free. For most voters who need
                     them, the inconvenience of making a trip to the BMV,
                     gathering the required documents, and posing for a
                     photograph surely does not qualify as a substantial burden
                     on the right to vote, or even represent a significant increase
                     over the usual burdens of voting.

        Crawford v. Marion County Election Board, 553 U.S. 181, 197–98, 128 S. Ct. 1610,

        1620–21 (2008).

¶ 133         Here, the burdens imposed on plaintiffs “arise[ ] from life’s vagaries” and “are

        neither so serious nor so frequent as to raise any question about the constitutionality”

        of S.B. 824. Id., 533 U.S. at 197, 128 S. Ct. at 1620. The panel below relied heavily

        on the fact that plaintiff Jabari Holmes, who has cerebral palsy, severe scoliosis, and

        who is paraplegic, may encounter difficulties in obtaining a free ID under S.B. 824.
                                          HOLMES V. MOORE

                                             2022-NCSC-122

                                           Berger, J., dissenting



        Even if we ignore the fact that Mr. Holmes can still vote without an ID under S.B.

        824, as discussed above, any assumed difficulties he may face in acquiring an ID have

        nothing to do with race.     Such is the case with the other plaintiffs and their

        challenges. There is no evidence that Mr. Kearney’s failure to present an ID in 2016

        because he left it at home was related to race. Similarly, Mr. Smith’s misplacement

        of his ID in 2016 was not related to race, nor was Mr. Culp’s failure to present an

        acceptable ID in 2016. Setting aside the fact that any difficulties they are assumed

        to have encountered occurred under a prior law, the purported challenges were not

        attributable to race—and, regardless of their race, all of these plaintiffs can vote

        under S.B. 824 without identification.

¶ 134         As the dissenting judge noted below, “[t]here is no credible evidence that

        obtaining” a form of qualifying ID under S.B. 824 “entails significant financial cost.”

        The record also contains “no evidence that any voter, in particular any African

        American voter, would be dissuaded from using” the reasonable impediment

        declaration process if they failed to obtain a qualifying ID.

¶ 135         Because the record is devoid of competent evidence supporting the panel’s

        factual findings regarding the sequence of events, legislative history, and disparate

        impact, these findings should not be permitted stand. Therefore, this Court should

        reverse the panel’s decision not only because it failed to apply the correct legal

        standard, but also because its factual findings are not supported by competent
                                            HOLMES V. MOORE

                                              2022-NCSC-122

                                            Berger, J., dissenting



        evidence and cannot justify its legal conclusions.

¶ 136          The majority here declines to consider the competency of the evidence or the

        sufficiency of the factual findings below, accepting instead the conclusory findings of

        the panel without scrutiny. Supra ¶ 83. It is notable that this same majority, on this

        very day, is releasing an opinion in which it explicitly reweighs evidence, upends

        factual findings, and overrules legal conclusions made by a trial court. See Harper v.

        Hall, 2022-NCSC-121, ¶¶ 94–102. The logic-fluid view of factual findings from the

        trial courts in these two cases today demonstrates that the majority is more

        interested in outcomes than consistency.4

¶ 137          The majority also attempts to side-step the panel’s disregard for Supreme

        Court precedent and cabin Abbott’s relevance by stating that the panel merely “us[ed]

        the historical background of the law as one piece of circumstantial evidence.” Supra

        ¶ 38. As noted above, this is simply incorrect. The panel’s deliberate choice of a

        heading, not simply a stray sentence, indicates the panel required “the General

        Assembly to Cure Racial Disparities Observed Under H.B. 589.” It could not be any

        clearer—the panel “flip[ped] the evidentiary burden on its head” by imposing this




               4 The disparate treatment by the majority of the trial courts’ factual determinations
        in these two cases seems contrary to Justice Earls’ statement that she “really believe[s] it
        used to be that what we valued was consistency in our courts[.]” ‘Ramifications are
        substantial.’ How Republicans gained a lasting grip on the NC Supreme Court, WRAL (Nov.
        13, 2022), https://www.wral.com/ramifications-are-substantial-how-republicans-gained-a-
        lasting-grip-on-the-nc-supreme-court/20570554/.
                                          HOLMES V. MOORE

                                            2022-NCSC-122

                                          Berger, J., dissenting



        requirement, and any assertion to the contrary is plainly wrong. See Abbott, 138 S.

        Ct. at 2325.

¶ 138         There is no legitimate jurisprudential basis for dismissing directly on point

        precedent from the Supreme Court of the United States. Where that Court has

        reversed a decision because the lower “court’s references to the need to ‘cure’ the

        earlier Legislature’s ‘taint’ [could not] be dismissed as stray comments,” id., and

        where the panel’s decision in this case explicitly indicates that it is requiring the

        General Assembly to “cure” the sins of a past legislature, reversal is required.

¶ 139         The majority’s treatment of Raymond is even more egregious. In a stunning

        effort to recharacterize and dismiss a directly on-point case, the majority refers to

        Raymond as a case that merely “determined that the constitutional amendment at

        issue ‘served as an independent intervening event between the General Assembly’s

        passage of [H.B. 589] and its enactment of [S.B. 824].” Supra ¶ 39 (alterations in

        original) (quoting Raymond, 981 F.3d at 305). The majority conveniently declines to

        acknowledge that Raymond did much more than that—the court in Raymond

        reversed a lower court’s decision, which had ignored Abbott and the presumption of

        legislative good faith, and it specifically concluded that S.B. 824 was not passed with

        discriminatory intent. As with its discussion of Abbott, the majority chooses not to

        engage in any meaningful comparative analysis of Raymond or its key holding—that

        a trial court must presume legislative good faith and require plaintiffs to actually
                                          HOLMES V. MOORE

                                            2022-NCSC-122

                                          Berger, J., dissenting



        carry their burden.

¶ 140          Finally, the majority opines that S.B. 824 is not necessary because there is no

        evidence of voter fraud. A simple search of the internet suggests otherwise. In fact,

        last month, Democrat Staten Island District Attorney Michael E. McMahon released

        a grand jury report detailing findings of fraud that occurred in a recent primary

        election. Michael E. McMahon, District Attorney, Report of the Grand Jury (2022),

        https://www.statenislandda.org/wp-content/uploads/2022/11/Grand-Jury-Report-

        49_compressed.pdf.     The grand jury determined that there were “abundant

        opportunities for unscrupulous candidates (or those acting at their direction or on

        their behalf) to abuse the system without probable detection or criminal sanction cry

        out for remedy.” Id.

¶ 141          In addition to changes in absentee ballot procedures and signature matching

        requirements, the report recommended that a government-issued identification be

        required before voting in person or by absentee ballot. Grand Jury Finds Numerous

        Instances of Ballot Fraud in NYC Council Race on Staten Island, New York Post (Nov.

        22,   2022),   https://nypost.com/2022/11/22/grand-jury-finds-numerous-instances-of-

        ballot-fraud-in-nyc-council-race-on-staten-island/. The majority cannot seriously

        contend that North Carolina is somehow immune from these abuses.

¶ 142          Reasonable regulations which are designed to protect election integrity, like

        those suggested in New York, not only deter unscrupulous individuals from taking
                                         HOLMES V. MOORE

                                              2022-NCSC-122

                                          Berger, J., dissenting



        advantage of the abundant opportunities that exist to abuse the system, but they also

        promote public confidence in election outcomes.

                                       III.    Conclusion

¶ 143          “Fidelity to previous decisions,” ‘Ramifications are substantial.’ How

        Republicans gained a lasting grip on the NC Supreme Court, WRAL, would yield a

        far different result than that reached by the majority today. A proper analysis

        pursuant to Abbott and Raymond would show that legal error infected the entirety of

        the trial court’s decision. Accordingly, this Court should reverse and remand to the

        trial court for application of the correct burden of proof and the proper presumption

        of legislative good faith.

               Chief Justice NEWBY and Justice BARRINGER join in this dissenting

        opinion.